DETAILED ACTION
This is the first action on the merits. Claims 22-41 are currently pending and addressed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on IDS submitted 06/27/2019 has been considered by the examiner.
Claim Objections
Claims 28, is objected to because of the following informalities: 
Regarding to claim 28, line 3 “which real-time time-location data” should read “which the real-time time-location data”
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22 – 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 - 41, respectively, of application number (16/113 823). Although the claims at issue are not completely identical, they are not patentably distinct from each other because all of the limitations included in the respective claims of the patent are either identical to, or identical with a few additional narrowing limitations compared to, the respective claims in the present application. To illustrate this point, examiner has illustrated the differences between the claims below with the differences bolded and underlined:
Explanation: Besides the underlined changes which does not narrow the claim, the claim is identical between the patent and the present application. Every limitation that appears in the claim in the present application also appears in the patent. The present claim is therefore anticipated by the patented claim.

Claim from application number (16/113 823)
Claim from present application
Claim1, computer-implemented method for determining and providing an estimated time for arrival (ETA), the method comprising: 
establishing, by a server, a current route of a first user to a destination location, the current route being based on a set of possible routes between a current geographic location of the first user and the destination location; 
receiving, by the server, from a plurality of user computing devices, real-time time-location data associated with the first user and a first set of one or more other users along a first route segment of the current route, and from a second set of one or more other users along one or more additional route segments of the current route, wherein the real-time time-location data is periodically transmitted by at least one mobile data terminal in communication with the server through a wireless network; 
identifying, by the server, based on the real-time time-location data, (i) a total distance between the current geographic location of the first user and the destination location, (ii) an average speed of the first user along a the first route segment of the current route, (iii) an average speed of the a first set of the one or more other users along the first route segment of the current route, and (iv) an average speed of a the second set of the one or more other users along the one or more additional route segments of the current route; 
determining, by the server, a difference between the average speed of the first user along the first route segment and the average speed of the first set of one or more other users along the first route segment; 
computing, by the server, a predicted speed of the first user along the one or more additional route segments of the current route based on the difference and the average speed of the second set; and 
calculating, by the server, an ETA of the first user at the destination location based at least on the predicted speed of the first user along the one or more additional route segments of the current route, wherein the predicted speed of the first user along the one or more additional route segments is further computed by (a) identifying and updating the real-time time-location data of the first user, and (b) determining one or more characteristics in accordance with one or more predetermined rules, wherein the one or more characteristics 2comprise at least a level of familiarity (LOF) of the first user with one or more segments of the current route; and 
     displaying, by the server, on at least one of a display screen of a first user computing device associated with the first user or a second user computing device associated with a second user, at least a portion of data related to the ETA of the first user and additional data related to the LOF of the first user.
claim 22. A computer-implemented system for determining and providing an estimated time for arrival (ETA), the method comprising: 	
   establishing, by a server, a current route of a first user to a destination location, the current route being based on a set of possible routes between a current geographic location of the first user and the destination location; 
          receiving, by the server, from a plurality of user computing devices, real-time time-location data associated with the first user and a first set of one or more other users along a first route segment of the current route, and from a second set of one or more other users along one or more additional route segments of the current route, wherein the real-time time-location data is periodically transmitted by at least one mobile data terminal in communication with the server through a wireless network;
        identifying, by the server, based on the real-time time-location data, (i) a total distance between the current geographic location of the first user and the destination location, (ii) an average speed of the first driver along the first route segment of the current route, (iii) an average speed of the first set of the one or more other users along the first route segment of the current route, and (iv) an average speed of the second set of the one or more other users along the one or more additional route segments of the current route; 
        determining, by the server, a difference between the average speed of the first user along the first route segment and the average speed of the first set of one or more other users along the first route segment;           

     computing, by the server, a predicted speed of the first user along the one or more additional route segments of the current route based on the difference and the average speed of the second set; and 
      calculating, by the server, an ETA of the first user at the destination location based at least on the predicted speed of the first user along the one or more additional route segments of the current route, wherein the predicted speed of the first user along the one or more additional route segments is further computed by (a) identifying and updating the real-time time-location data of the first user, and (b) determining one or more characteristics in accordance with one or more predetermined rules, wherein the one or more characteristics comprise at least a level of familiarity (LOF) of the first user with one or more segments of the current route; and  
   43displaying, by the server, on at least one of a display screen of a first user computing device associated with the first user or a second user computing device associated with a second user, at least a portion of data related to the ETA of the first user and additional data related to the LOF of the first user.  

Claim 3, The method according to claim 12, wherein the one or more characteristics further comprise at least one of: i. a geometry of the one or more segments; ii. whether the current route is a double-back of a route previously completed by the user within a predetermined time period; iii. a type of vehicle driven by the first user; iv. one or more bottlenecks along the one or more segments of the route; v. an age range of the first user; vi. a gender of the first user; vii. road and weather conditions along the one or more segments; viii. one or more speed limits along the one or more route segments; ix. a time frame of the first user travelling along the one or more segments; or x. a retrieved portion of the historic data associated with the first user.

Claim 23, The method according to claim 22, wherein the one or more characteristics further comprise at least one of: i. a geometry of the one or more segments; ii. whether the current route is a double-back of a route previously completed by the user within a predetermined time period; iii. a type of vehicle driven by the first user; iv. one or more bottlenecks along the one or more segments of the route; v. an age range of the first user; vi. a gender of the first user; vii. road and weather conditions along the one or more segments; viii. one or more speed limits along the one or more route segments; ix. a time frame of the first user travelling along the one or more segments; or x. a retrieved portion of the historic data associated with the first user.

Claim 4, The method according to claim 32, further comprising: 
displaying, on a graphical user interface of the display screen of the second user computing device, an indicator representing the LOF of the first user with one or more segments of the current route, 
wherein the LOF of the first user with the one or more segments of the current route is calculated in terms of a percent, percent intervals, or tiers, and is determined, in accordance with one or more predetermined rules, as from a combination of recency, frequency, and consecutiveness of the first user completing the one or more segments; and 
 3wherein identification of the current route as being the double-back of the route previously completed by the first user within a predetermined time period is assigned a coefficient, in accordance with the one or more predetermined rules, and factored into the LOF calculation.

claim 24, The system according to claim 23, further comprising:
  displaying, on a graphical user interface of the display screen of the second user computing device, an indicator representing the LOF of the first user with one or more segments of the current route, 
   wherein the LOF of the first user with the one or more segments of the current route is calculated in terms of a percent, percent intervals, or tiers, and is determined, in accordance with one or more predetermined rules, from a combination of recency, frequency, and consecutiveness of the first user completing the one or more segments; and 
    wherein identification of the current route as being the double-back of the route previously completed by the first user within a predetermined time period is assigned a coefficient, in accordance with the one or more predetermined rules, and factored into the LOF calculation.


Claim 5, The method according to claim 1-2 wherein the LOF is determined based on: 
  (i)a comparison of a set of historical global positioning system (GPS) location data of the first user with a set of GPS location data for the first route segment and the one or more additional route segments of the current route of the first user;
   (ii)a determination of a matching relationship between the set of historical GPS location data of the first user and a set of GPS location data for the first route segment and the one or more additional route segments of the current route of the first user, wherein the matching relationship is defined as a percentage of the set of GPS location data for the first route segment and the one or more additional route segments of the current route of the first user that matches directly or indirectly the set of historical GPS location data; and (iii) identification of a recency, frequency, and consecutiveness of travel along each of the first route segment and the one or more additional route segments by the first user, wherein recency is defined as a degree of separation between travelling along one or more segments comprising the current route and a most recent instance of travelling along the one or more segments, wherein the frequency is defined as a number of times travelling along the one or more segments, and the consecutiveness is defined as a degree of separation between one or more instances of travelling along the one or more segments of the current route.


claim 25, The system according to claim 22, wherein the LOF is determined based on: 
(i)a comparison of a set of historical global positioning system (GPS) location data of the first user with a set of GPS location data for the first route segment and the one or more additional route segments of the current route of the first user; 
(ii)a determination of a matching relationship between the set of historical GPS location data of the first user and a set of GPS location data for the first route segment and the one or more additional route segments of the current route of the first user, wherein the matching relationship is defined as a percentage of the set of GPS location data for the first route segment and the one or more additional route segments of the current route of the first user that matches directly or indirectly the set of historical GPS location data; and
(iii)identification of a recency, frequency, and consecutiveness of travel along each of the first route segment and the one or more additional route segments by the first user, wherein recency is defined as a degree of separation between travelling along one or more segments comprising the current route and a most recent instance of travelling along the one or more segments, wherein the frequency is defined as a number of times travelling along the one or more segments, and the consecutiveness is defined as a degree of separation between one or more instances of travelling along the one or more segments of the current route.
Claim 6, The method according to claim 1, further comprising: establishing one or more route segments of the current route of the first user to the destination location; 
calculating, based on first user historical data stored in a database, an estimated average speed of the first user along one or more previous route segments that overlap the one or more route segments of the current route; 
determining an adjustment to the average speed of the first user along the current route based on the estimated average speed; and modifying the ETA of the first user at the destination location based on the adjustment, wherein the destination location is a pick-up location.  

 4modifying the ETA of the first user at the destination location based on the adjustment, wherein the destination location is a pick-up location.  

claim 26, The system according to claim 22, further comprising: 
    establishing one or more route segments of the current route of the first user to the destination location; 
   calculating, based on first user historical data stored in a database, an estimated average speed of the first user along one or more previous route segments that overlap the one or more route segments of the current route; 
      determining an adjustment to the average speed of the first user along the current route based on the estimated average speed; and 
modifying the ETA of the first user at the destination location based on the adjustment, wherein the destination location is a pick-up location
Claim7, The method according to claim 1, further comprising: collecting and storing one or more speed limits corresponding to one or more segments of the current route; 
calculating an average speed difference between the average speed of the first user along the one or more route segments and the one or more speed limits along the one or more route segments, and
modifying the ETA of the first user at the destination location based on the average speed difference.  

claim 27, The system according to claim 22, further comprising: 
   collecting and storing one or more speed limits corresponding to one or more segments of the current route;  
        45calculating an average speed difference between the average speed of the first user along the one or more route segments and the one or more speed limits along the one or more route segments, and 

   modifying the ETA of the first user at the destination location based on the average speed difference.  

Claim 8, The method according to claim 1, further comprising:
monitoring a speed of a vehicle driven by the first user; and 
varying a frequency with which real-time time-location data generated by first user computing device associated with the first user s received and stored in a database, 
wherein the frequency is varied, in accordance with a plurality of predetermined rules, based on a speed of a vehicle driven by the first user, and 
wherein the real-time time-location data

claim 28, The system according to claim 22, further comprising: 
       monitoring a speed of a vehicle driven by the first user; and 
      varying a frequency with which real-time time-location data generated by a first user computing device associated with the first user is received and stored in a database, 
  wherein the frequency is varied, in accordance with a plurality of predetermined rules, based on a speed of a vehicle driven by the first user, and
   wherein the real-time time-location data generated by the first user computing device is received less frequently if the speed of the vehicle driven by the first user exceeds a predetermined threshold.  

Claim 9, The method according to claim 1, wherein the current route of the first user to the destination location comprises:
(i)a first route defined from the current geographic location of the first user to a pick- up location of a customer; or (ii) a second route defined from the pick-up location of the customer to a drop-off location of the customer,
     and wherein the additional data displayed comprises an indicator representative of the LOF of the first user.

claim 29, The system according to claim 22, wherein the current route of the first user to the destination location comprises:
 (i) a first route defined from the current geographic location of the first user to a pick-up location of a customer; or(ii) a second route defined from the pick-up location of the customer to a drop-off location of the customer, and

      wherein the additional data displayed comprises an indicator representative of the LOF of the first user. 

claim10, A computer-implemented method for determining and providing an estimated time for arrival (ETA), the method comprising:
identifying, by a server, a preferred route of a first user to a destination location between a current geographic location of the first user and the destination location; 
setting, by the server, the preferred route as a current route of the first user; 
receiving, by the server, from a plurality of user computing devices, real-time time-location data associated with the first user and a first set of one or more other users along a first route segment of the current route, and from a second set of one or more other users along one or more additional route segments of the current route, wherein the real-time time-location data is periodically transmitted by at least one mobile data terminal in communication with the server through a wireless network; 
identifying, by the server, based on the real-time time-location data, a total distance between the current geographic location of the first user and the destination location; 
determining, based on the real-time time-location data, (i) an average speed of the first user along a the first route segment of the current route, wherein the average speed is based on one of: an actual average speed of the first user or a historical average speed of the first user along the first route segment, (ii) an average speed of -a the first set of one or more other users along the first route segment of the current route, and (iii) an average speed of a the second set of one or more other users along the one or more additional route segments of the current route; and
computing the ETA for the first user by calculating a predicted speed of the first user along the one or more additional route segments of the current route, wherein the predicted speed of the first user is computed at least by (a) identifying the real-time time-location data of the first user, and (b) determining one or more characteristics in accordance with one or more predetermined rules, wherein the one or more characteristics comprise determining:
a difference in average speed between the average speed of the first user along the first route segment and the average speed of the second set of one or more other users along the one or more additional route segments; and 
a level of familiarity (LOF) of the first user with the current route; and displaying, by the server, on a display screen of a second computing device associated with a second user, a portion of data related to the ETA of the 6first user, and additional data related to the LOF of the first user.

 claim 30, A computer-implemented system for determining and providing an estimated time for arrival (ETA), the method comprising: 
       identifying, by a server, a preferred route of a first user to a destination location between a current geographic location of the first user and the destination location; 
       setting, by the server, the preferred route as a current route of the first user; 
        receiving, by the server, from a plurality of user computing devices, real-time time-location data associated with the first user and a first set of one or more other users along a first route segment of the current route, and from a second set of one or more other users along one or more additional route segments of the current route, wherein the real-time time-location data is periodically 46transmitted by at least one mobile data terminal in communication with the server through a wireless network;  

       identifying, by the server, based on the real-time time-location data, a total distance between the current geographic location of the first user and the destination location; 

            determining, based on the real-time time-location data, (i) an average speed of the first user along the first route segment of the current route, wherein the average speed is based on one of: an actual average speed of the first user or a historical average speed of the first user along the first route segment, (ii) an average speed of the first set of one or more other users along the first route segment of the current route, and (iii) an average speed of the second set of one or more other users along the one or more additional route segments of the current route; and 

       computing the ETA for the first user by calculating a predicted speed of the first user along the one or more additional route segments of the current route, wherein the predicted speed of the first user is computed at least by (a) identifying the real-time time-location data of the first user, and (b) determining one or more characteristics in accordance with one or more predetermined rules, wherein the one or more characteristics comprise determining: 

         a difference in average speed between the average speed of the first user along the first route segment and the average speed of the second set of one or more other users along the one or more additional route segments; and 

          a level of familiarity (LOF) of the first user with the current route; and displaying, by the server, on a display screen of a second computing device associated with a second user, a portion of data related to the ETA of the first user, and additional data related to the LOF of the first user.
Claim11, The method according to claim 10, wherein the predicted speed of the first user along the one or more additional route segments is further computed by determining at least one of:
 a LOF of each of one or more segments of the current route, wherein the LOF is calculated in terms of a percent, percent intervals, or tiers, and is determined, in accordance with one or more predetermined rules, as a combination of recency, frequency, and consecutiveness of the first user completing the one or more segments; 
a geometry of the one or more segments, wherein the geometry of the one or more segments of the current route is determined in terms of a total interval or a tier of degrees of a road curvature of the one or more segments, wherein the road curvature of the one or more segments is assigned a coefficient, in accordance with one or more predetermined rules, and factored into a calculation of the predicted speed; 
whether the current route is a double-back of a route previously completed by the first user within a predetermined time period, wherein identification of the current route as being the double-back of the route previously completed by the first user within the predetermined time period is assigned a coefficient, in accordance with the one or more predetermined rules, and factored into the calculation of the predicted speed;
 a type of vehicle driven by the first user, wherein the type of vehicle driven by the first user along the current route is assigned a coefficient factored into the calculation of the predicted speed, wherein the coefficient, in accordance with one or more predetermined rules, depends on a tier of size of the vehicle; 
one or more bottlenecks along the one or more segments of the route, wherein the one or more bottlenecks are assigned a coefficient based on a magnitude of lane merger along the one or more segments of the current route, wherein the coefficient is factored into calculation of the predicted speed; 
an age range of the first user, wherein an individual driving behavior of the first user with respect to the age range of the first user is factored into the calculation of the predicted speed of the first user based on an assigned age coefficient;  7a gender of the first user, wherein an individual driving behavior of the first user with respect to the gender of the first user is factored into the calculation of the predicted speed of the first user based on an assigned gender coefficient;
 road and weather conditions along the one or more segments, wherein an individual driving behavior of the first user with respect to the road and weather conditions is factored into the calculation of the predicted speed of the first user based on an assigned conditions coefficient; 
one or more speed limits along the one or more route segments, wherein an individual driving behavior of the first user with respect to the one or more speed limits is factored into the calculation of the predicted speed of the first user based on an assigned speed limit coefficient; or
 a time frame during which the first user is travelling along the one or more segments, wherein an individual driving behavior of the first user with respect to the time frame is factored into the calculation of the predicted speed of the first user based on an assigned time frame coefficient.

claim 31, The system according to claim 30, wherein the predicted speed of the first user along the one or more additional route segments is further computed by determining: 
        a LOF of each of one or more segments of the current route, wherein the LOF is calculated in terms of a percent, percent intervals, or tiers, and is determined, in accordance with one or more predetermined rules, as a combination of recency, frequency, and consecutiveness of the first user completing the one or more segments; 
             a geometry of the one or more segments, wherein the geometry of the one or more segments of the current route is determined in terms of a total interval or a tier of degrees of a road curvature of the one or more segments, wherein the road curvature of the one or more segments is assigned a 47coefficient, in accordance with one or more predetermined rules, and factored into a calculation of the predicted speed;
             whether the current route is a double-back of a route previously completed by the first user within a predetermined time period, wherein identification of the current route as being the double- back of the route previously completed by the first user within the predetermined time period is assigned a coefficient, in accordance with the one or more predetermined rules, and factored into the calculation of the predicted speed; 
           a type of vehicle driven by the first user, wherein the type of vehicle driven by the first user along the current route is assigned a coefficient factored into the calculation of the predicted speed, wherein the coefficient, in accordance with one or more predetermined rules, depends on a tier of size of the vehicle; 

        one or more bottlenecks along the one or more segments of the route, wherein the one or more bottlenecks are assigned a coefficient based on a magnitude of lane merger along the one or more segments of the current route, wherein the coefficient is factored into calculation of the predicted speed; 
           an age range of the first user, wherein an individual driving behavior of the first user with respect to the age range of the first user is factored into the calculation of the predicted speed of the first user based on an assigned age coefficient; a gender of the first user, wherein an individual driving behavior of the first user with respect to the gender of the first user is factored into the calculation of the predicted speed of the first user based on an assigned gender coefficient; 
       road and weather conditions along the one or more segments, wherein an individual driving behavior of the first user with respect to the road and weather conditions is factored into the calculation of the predicted speed of the first user based on an assigned conditions coefficient; 
           one or more speed limits along the one or more route segments, wherein an individual driving behavior of the first user with respect to the one or more speed limits is factored into the calculation of the predicted speed of the first user based on an assigned speed limit coefficient; or 
             a time frame during which the first user is travelling along the one or more segments, wherein an individual driving behavior of the first user with respect to the time frame is factored into the calculation of the predicted speed of the first user based on an assigned time frame coefficient.
Claim12,The method according to claim 10, wherein the preferred route of the first user to the destination location comprises: (i) a first route selected by the first user and defined from the current geographic location of the first user to a pick-up location of a customer; or (ii) a second route selected by the first user or the customer and defined from the pick- up location of the customer to a drop-off location of the customer.

claim 32, The system according to claim 30, wherein the preferred route of the first user to the destination location comprises: (i)a first route selected by the first user and defined from the current geographic location of the first user to a pick-up location of a customer; or (ii)a second route selected by the first user or the customer and defined from the pick-up location of the customer to a drop-off location of the customer
Claim13, The method according to claim 10, wherein the LOF is determined based on : (i) a comparison of a set of historical global positioning system (GPS) location data of the first user with a set of GPS location data for the first route segment and the one or more additional route segments of the current route of the first user; and 
(ii) a determination of a matching relationship between the set of historical GPS location data of the first user and a set of GPS location data for the first route segment and the one or more additional route segments of the current route of the first user, wherein the matching relationship is defined as a percentage of the set of GPS location data for the first route segment 8and the one or more additional route segments of the current route of the first user that matches directly or indirectly the set of historical GPS location data
claim 33, The system according to claim 30, wherein the LOF is determined based on: (i) a comparison of a set of historical global positioning system (GPS) location data of the first user with a set of GPS location data for the first route segment and the one or more additional route segments of the current route of the first user; and 
(ii)a determination of a matching relationship between the set of historical GPS location data of the first user and a set of GPS location data for the first route segment and the one or more additional route segments of the current route of the first user, wherein the matching relationship is defined as a percentage of the set of GPS location data for the first route segment and the one or more additional route segments of the current route of the first user that matches directly or indirectly the set of historical GPS location data.  

Claim14, The method according to claim 10, further comprising:
detecting a new current route of the first user based on a change in course from the current route; and
adjusting the ETA, the adjusting comprising:
 determining the difference in average speed between the average speed of the first user and the average speed of the one or more other users along the new current route; 
   calculating a new predicted speed of the first user for one or more segments of the new current route, wherein the new predicted speed of the first user is computed at least by identifying the real-time time-location data of the first user and by determining and assigning weights to the one or more characteristics.

claim 34, The system according to claim 30, further comprising: 
    detecting a new current route of the first user based on a change in course from the current route; and 
    adjusting the ETA, the adjusting comprising: 
    determining the difference in average speed between the average speed of the first user and the average speed of the one or more other users along the new current route; 
     calculating a new predicted speed of the first user for one or more segments of the new current route, wherein the new predicted speed of the first user is computed at least by identifying the real-time time-location data of the first user and by determining and assigning weights to the one or more characteristics.  

Claim15, The method according to claim 10, wherein the additional data displayed comprises an indicator representative of the LOF of the first user.

claim 35, The system according to claim 30, wherein the additional data displayed comprises an indicator representative of the LOF of the first user.  
Claim16,  The method according to claim 10, further comprising:
 identifying one or more alternative routes from the current geographic location of the first user to the destination location;  
9calculating (i) a travel time estimate for each of the one or more alternative routes, (ii) a travel distance for each of the one or more alternative routes, and, (iii) a travel cost for each of the one or more alternative routes; and 
establishing a preferred route by selecting one of the one or more alternative routes based on the travel time, the travel distance and the travel time estimate.

claim 36, The system according to claim 30, further comprising: 
   identifying one or more alternative routes from the current geographic location of the first user to the destination location; 
   calculating (i) a travel time estimate for each of the one or more alternative routes, (ii) a travel distance for each of the one or more alternative routes, and, (iii) a travel cost for each of the one or more alternative routes; and 
      establishing a preferred route by selecting one of the one or more alternative routes based on the travel time, the travel distance and the travel time estimate
Claim17, The method according to claim 10, further comprising: determining at least one change to the one or more segments of the current route, wherein the at least one change comprises (a) a re-routing of at least one of the one or more segments of the current route; (b) a change to the ETA beyond at least one threshold criterion; or (c) a combination thereof; 
    updating the ETA based on the at least one change; and generating a notice based on a change to the ETA.

claim 37, The system according to claim 30, further comprising: determining at least one change to the one or more segments of the current route, wherein the at least one change comprises (a) a re-routing of at least one of the one or more segments of the current route; (b) a change to the ETA beyond at least one threshold criterion; or (c) a combination thereof; 
   updating the ETA based on the at least one change; and 
   generating a notice based on a change to the ETA
Claim18, A computer-implemented method for determining and providing an estimated time for arrival (ETA), the method comprising:
   establishing, by a server, a current route of a first user to a destination location, the current route being based on a set of possible routes between a current geographic location of the first user and the destination location;
   receiving, by the server, real-time time-location data from a first computing device associated with the first user, wherein the real-time time-location data is periodically transmitted by at least one mobile data terminal in communication with the server through a wireless network; 
   determining, by the server, based on the real-time time-location data, an ETA of the first user at the destination location, wherein the ETA determination is individualized for the first user based at least on a level of familiarity (LOF) of the first user with the current route, the current route comprising one or more segments;
   displaying, on a display screen, an interactive electronic interface including a portion of data relating to the LOF of the first user with the current route, wherein the LOF is represented as at least one of: (a) a direct LOF or (b) an indirect LOF; and 
           displaying, on the interface, a roadmap of the current route and one or more depictions of one or more alternative routes from the current geographic location of the first user to the destination location, wherein the one or more depictions of the one or more alternative routes 10are displayed with respective data identifying a disparity between the current route and the one or more alternative routes, and a corresponding LOF for at least a respective portion of each route.
claim 38, A computer-implemented system for determining and providing an estimated time for arrival (ETA), the method comprising: 
   establishing, by a server, a current route of a first user to a destination location, the current route being based on a set of possible routes between a current geographic location of the first user and the destination location; 
   receiving, by the server, real-time time-location data from a first computing device associated with the first user, wherein the real-time time-location data is periodically transmitted by at least one mobile data terminal in communication with the server through a wireless network; 
   determining, by the server, based on the real-time time-location data, an ETA of the first user at the destination location, wherein the ETA determination is individualized for the first user based at least on a level of familiarity (LOF) of the first user with the current route, the current route comprising one or more segments;               
         displaying, on a display screen, an interactive electronic interface including a portion of data relating to the LOF of the first user with the current route, wherein the LOF is represented as at least one of: (a) a direct LOF or (b) an indirect LOF; and  
             50displaying, on the interface, a roadmap of the current route and one or more depictions of one or more alternative routes from the current geographic location of the first user to the destination location, wherein the one or more depictions of the one or more alternative routes are displayed with respective data identifying a disparity between the current route and the one or more alternative routes, and a corresponding LOF for at least a respective portion of each route
Claim19, The method according to claim 18, wherein the portion of data relating to the LOF of the first user comprises an indicator representative of the LOF of the first user with the current route.

claim 39, The system according to claim 38,
   wherein the portion of data relating to the LOF of the first user comprises an indicator representative of the LOF of the first user with the current route. 

Claim 20, The method according to claim 18, further comprising:
displaying, on a display screen of the first computing device or a second computing device associated with a second user, the current route of the first user to the destination location, the current route comprising: (I) a first route selected by the first user and defined from the current geographic location of the first user to a pick-up location of a customer; or (II) a second route selected by the first user or the customer and defined from the pick-up location of the customer to a drop-off location of the customer; displaying, on the display screen of the second computing device associated with the second user, the interactive electronic interface including the portion of data relating to  the LOF of the first user with at least one of: the first route, the second route, or a combination thereof, and 
          displaying, on at least one of the first computing device or the second computing device, the ETA of the first user at the destination location, wherein the ETA comprises data for the first route, the second route, or a combination thereof.
claim 40, The system according to claim 38, further comprising: 
   Displaying, on a display screen of the first computing device or a second computing device associated with a second user, the current route of the first user to the destination location, the current route comprising: 
(i)a first route selected by the first user and defined from the current geographic location of the first user to a pick-up location of a customer; or 
(ii)a second route selected by the first user or the customer and defined from the pick-up location of the customer to a drop-off location of the customer; displaying, on the display screen of the second computing device associated with the second user, the interactive electronic interface including the portion of data relating to the LOF of the first user with at least one of: the first route, the second route, or a combination thereof; and 
      displaying, on at least one of the first computing device or the second computing device, the ETA of the first user at the destination location, wherein the ETA comprises data for the first route, the second route, or a combination thereof.  


Claim 21, The method according to claim 20, wherein the first user is a driver and the second user is the customer at the pick-up location, or a passenger riding in a same vehicle as the first user.

claim 41, The system according to claim 40, wherein the first user is a driver and the second user is the customer at the pick-up location, or a passenger riding in the same vehicle as the first user.








Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 22 -41, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of gathering data and processing the data: establishing a current route, receiving real-time time-location data associated with the first user, identifying based on the real-time time-location data, determining a difference between the average speed, computing a predicted speed, calculating an ETA, identifying and updating the real-time time-location data, determining one or more characteristics. This judicial exception is not integrated into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Examiner will now explain each of the 101 rejections in view of 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim22. 
Regarding claim 22, applicant recites “A computer-implemented system for determining and providing an estimated time for arrival (ETA), the method comprising: 	
establishing, by a server, a current route of a first user to a destination location, the current route being based on a set of possible routes between a current geographic location of the first user and the destination location; 
receiving, by the server, from a plurality of user computing devices, real-time time-location data associated with the first user and a first set of one or more other users along a first route segment of the current route, and from a second set of one or more other users along one or more additional route segments of the current route, wherein the real-time time-location data is periodically transmitted by at least one mobile data terminal in communication with the server through a wireless network;
identifying, by the server, based on the real-time time-location data, (i) a total distance between the current geographic location of the first user and the destination location, (ii) an average speed of the first driver along the first route segment of the current route, (iii) an average speed of the first set of the one or more other users along the first route segment of the current route, and (iv) an average speed of the second set of the one or more other users along the one or more additional route segments of the current route; 
determining, by the server, a difference between the average speed of the first user along the first route segment and the average speed of the first set of one or more other users along the first route segment; 
computing, by the server, a predicted speed of the first user along the one or more additional route segments of the current route based on the difference and the average speed of the second set; and 
calculating, by the server, an ETA of the first user at the destination location based at least on the predicted speed of the first user along the one or more additional route segments of the current route, wherein the predicted speed of the first user along the one or more additional route segments is further computed by (a) identifying and updating the real-time time-location data of the first user, and (b) determining one or more characteristics in accordance with one or more predetermined rules, wherein the one or more characteristics comprise at least a level of familiarity (LOF) of the first user with one or more segments of the current route; and  
43displaying, by the server, on at least one of a display screen of a first user computing device associated with the first user or a second user computing device associated with a second user, at least a portion of data related to the ETA of the first user and additional data related to the LOF of the first user.”
The claim recites a device performing a series of steps and therefore is directed to an apparatus or a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering data and processing the data: establishing a current route, receiving real-time time-location data associated with the first user, identifying based on the real-time time-location data, determining a difference between the average speed, computing a predicted speed, calculating an ETA, identifying and updating the real-time time-location data, determining one or more characteristics, which are an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
The claim does not recite additional elements or element. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 23, applicant recites additional elements of gathering data for a segment in a route. However, gathering particular data for a route segment is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 24, 25 and 33 , applicant recites additional elements of displaying the display screen and predetermined time period.  However, displaying the display screen and predetermined time period is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 26, applicant recites additional elements of establishing one or more route segments, calculating, based on first user historical data, determining an adjustment to the average speed and modifying the ETA of the first user at the destination location.  However, establishing one or more route segments, calculating, based on first user historical data, determining an adjustment to the average speed and modifying the ETA of the first user at the destination location is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 27, applicant recites additional elements of specifying collecting and storing one or more speed limits and calculating an average speed.  However, specifying collecting and storing one or more speed limits and calculating an average speed is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 28, applicant recites additional elements of monitoring a speed of a vehicle and varying a frequency.  However, monitoring a speed of a vehicle and varying a frequency is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 29, applicant recites additional elements of route of the first user to the destination location.  However, route of the first user to the destination location is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 30, applicant recites a computer-implemented system performing functionalities identical to those of the system of claim 22. The integration of a computer-implemented system in claim 30 does not integrate the judicial exception of claim 22 into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 31, applicant recites additional elements of calculation of the predicted speed.  However, calculation of the predicted speed is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 32, applicant recites additional elements of a first route selected by the first user. However, a first route selected by the first user is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 34, applicant recites additional elements of detecting a new current route, adjusting the ETA, determining the difference in average speed and calculating a new predicted speed. However, detecting a new current route, adjusting the ETA, determining the difference in average speed and calculating a new predicted speed is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 35 and 39 applicant recites additional elements of LOF of the first user. However, LOF of the first user is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 36, applicant recites additional elements identifying one or more alternative routes, calculating a travel time estimate, distance, cost and establishing a preferred route. However, identifying one or more alternative routes, calculating a travel time estimate, distance, cost and establishing a preferred route is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 37, applicant recites additional elements of determining at least one change to the one or more segments, updating the ETA and generating a notice. However, determining at least one change to the one or more segments, updating the ETA and generating a notice is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 38, applicant recites a computer-implemented method performing functionalities identical to those of the computing system of claim 22. The integration of a computer-implemented method in claim 38 does not integrate the judicial exception of claim 22 into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 39, applicant recites additional elements of LOF of the first user. However, LOF of the first user is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 40, applicant recites additional elements of a first route selected by the first user and a second route selected by the first user. However, a first route selected by the first user and a second route selected by the first user is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 41, applicant recites the first user is a driver and the second user is the customer at the pick-up location, or a passenger riding in the same vehicle as the first user. However, outputting the judicial exception is insignificant extra-solution activity. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 27-28, 30, 34-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Delorme (US 6 321 158 B1), in the view of Englerth (US 2010/0217519 A1), and in further view of Wang (62/325,602), hereinafter referred to as Delorme, Englerth and Wang602, respectively.

In regards to claims 22 and 30, Delorme discloses a computer-implemented system for determining and providing an estimated time for arrival (ETA), the method comprising: establishing, by a server ((see at least fig.1, 109 (central server)), 
current route of a first user to a destination location, the current route being based on a set of possible routes between a current geographic location of the first user and the destination location (see at least Col. 13: 1-32 and Col. 52: 20-67 “… provide data on current position, altitude based on radio signals from a set of satellites. The GPS receivers further provide very exact date/time information and compute information including the direction and rate of travel, time and distance to and from start or finish or intermediate waypoints along a planned travel route or course ...”); 
receiving, by the server, from a plurality of user computing devices, real-time time-location data associated with the first user and a first set of one or more other users along a first route segment of the current route, and from a second set of one or more other users along one or more additional route segments of the current route, wherein the real-time time-location data is periodically transmitted by at least one mobile data terminal in communication with the server through a wireless network ((see at least Col. 13: 1-32, Col. 1: 56-63, Col. 35: 64-67 to Col. 36: 1-11 and Col. 13: 1-32 “… real-time information on the current position, speed, elevation, time and distance to destination, as well as user-friendly automated adjustments of display variables on the PDA or handheld --including variables such as map scale, level of detail, additional information about points ahead along the expected direction or route of travel …”); 
identifying, by the server, based on the real-time time-location data, (i) a total distance between the current geographic location of the first user and the destination location ((see at least Col. 13: 1-32 and Col. 5: 59-62  “…The GPS receivers further provide very exact date/time information and compute information including the direction and rate of travel, time and distance to and from start or finish or intermediate waypoints along a planned travel route or course …real-time information on the current position, speed, elevation, time and distance to destination,); 
 (ii) an average speed of the first driver along the first route segment of the current route ((see at least Col. 16: 23-29, Col. 27: 18-42 and Col. 5: 56-62 “Directions list and beeps 60 seconds before your next turn or route change. Use the arrows in the output boxes to select from a variety of options that you can display in the Directions mode while tracking (average speed, battery voltage, bearing, course, distance to Finish, etc.)”); 
(a) identifying and updating the real-time time-location data of the first user, and ((see at least Col. 13: 1-32 “… provide data on current position, altitude based on radio signals from a set of satellites. The GPS receivers further provide very exact date/time information and …, real-time information on the current position, speed, elevation, time and distance to destination, as well as user-friendly automated adjustments of display variables on the PDA or …”); 
43displaying, by the server, on at least one of a display screen of a first user computing device associated with the first user or a second user computing device associated with a second user, at least a portion of data related to the ETA of the first user and additional data related to the LOF of the first user ((see at least Col.12: 56-62, Col. 13: 1-32 and Col. 5: 56-62 “… for example and implemented on state-of-the art PDAs or palmtops, the IRMIS invention further enables the user--by means of menus, toolbars, and the like--to select, alter and move between alternate screens, displays or output modes, as described in more detail …”, “…personal computers that provide data on current position, … real-time information on the current position, speed, elevation, time and distance to destination, as well as user-friendly automated adjustments of display variables on the PDA or handheld --including variables such as map scale, level of detail, additional information about points ahead along the expected direction or route of travel, and so forth …”, “… a digital desktop computer with display, and a detachable handheld GPS receiver device which provides waypoint list management tools and compass bearing, distance, speed of travel, estimated time until arrival, and other information in relation to the next waypoint on an overall route.”).

Delorme does not disclose (iii) an average speed of the first set of the one or more other users along the first route segment of the current route; (iv) an average speed of the second set of the one or more other users along the one or more additional route segments of the current route; determining, by the server, a difference between the average speed of the first user along the first route segment and the average speed of the first set of one or more other users along the first route segment; computing, by the server, a predicted speed of the first user along the one or more additional route segments of the current route based on the difference and the average speed of the second set; calculating, by the server, an ETA of the first user at the destination location based at least on the predicted speed of the first user along the one or more additional route segments of the current route, wherein the predicted speed of the first user along the one or more additional route segments is further computed. However, Englerth does teach (iii) an average speed of the first set of the one or more other users along the first route segment of the current route, and ([see at least [0018], [0019], [0020], [0072],  and [0074 ], “… it is possible to take into consideration that the average speeds to be expected when traveling along the corresponding road sections and road segments of the road map ...”, “… average speed entered into the speed table for the concerned road element class and time of day ...”);
 (iv) an average speed of the second set of the one or more other users along the one or more additional route segments of the current route  ([see at least [0018], [0019], [0020], [0072],  and [0074 ], “… it is possible to take into consideration that the average speeds to be expected when traveling along the corresponding road sections and road segments of the road map ...”, “… average speed entered into the speed table for the concerned road element class and time of day ...”);
 determining, by the server, a difference between the average speed of the first user along the first route segment and the average speed of the first set of one or more other users along the first route segment ([see at least [0028], [0030] and [0079 ],  “ the standard values for the average speeds remain valid for the calculation of the estimated time of arrival until a predeterminable number of measured user speeds has been collected by the navigation device for the respective attribute combination and class (e.g. road element class, temporal class, vehicle class etc.) ...”, “… the new average speed is determined by means of forming a moving average of several speed values. Moving averages reduce variations included in a stream of data and thusly result in an (adjustable) smoothening of the determined speed values, likewise resulting in an enhanced stabilization and a more uniform adaptation of the average speeds included in the speed table to the measured user speeds.”, “ The time of travel to the destination calculated by the navigation device by means of the average speeds previously entered into the speed table in the present situation was, however, only 20 minutes. ... The concrete forming of the new average speed thereby depends upon a large variety of factors, especially upon the data already collected beforehand and upon the respectively used calculation formula, also see the above exemplary formula.”); 
computing, by the server, a predicted speed of the first user along the one or more additional route segments of the current route based on the difference and the average speed of the second set; and ([see at least [0028], [0030] and [0079 ], “ the standard values for the average speeds remain valid for the calculation of the estimated time of arrival until a predeterminable number of measured user speeds has been collected by the navigation device for the respective attribute combination and class (e.g. road element class, temporal class, vehicle class etc.). This means that the actually measured user speeds are included into the relevant fields of the speed table and … of the speed table.”, “… the new average speed is determined by means of forming a moving average of several speed values … average speeds included in the speed table to the measured user speeds.”, “ The time of travel to the destination calculated by the navigation device by means of the average speeds previously entered into the speed table in the present situation was, however, only 20 minutes. … the system calculates an adaptation of the used average speeds in the speed table after arrival at the destination, ... The concrete forming of the new average speed thereby depends upon a large variety of factors, especially upon the data already collected beforehand and upon the respectively used calculation formula, also see the above exemplary formula.”); 
calculating, by the server, an ETA of the first user at the destination location based at least on the predicted speed of the first user along the one or more additional route segments of the current route, wherein the predicted speed of the first user along the one or more additional route segments is further computed by ([see at least [0003], [0008] and [00079], “Known navigation devices usually calculate the time of arrival from the average speed per road segment calculated and provided by the map maker. The average values thereby relied upon are determined by a driver or, in the best-case scenario, by several but only few drivers who are referred to as field collectors.”, “…in determining the estimated time of travel and time of arrival in order to thusly enable the determination of the respective time of arrival of the individual user in a specific fashion with a gradually increasing degree of accuracy. Thereby, by means of the navigation method and the navigation device especially type-of-day- and time-of-day-related variations as well as further road segment attributes in terms of the determined estimated average speeds are equally supposed to be taken into consideration”). Both Delorme and Englerth are analogous art and teach estimated time of arrival in a transportation industry. However, Englerth a calculation of the estimated time of arrival until a predeterminable number of measured user speeds and the time of arrival from the average speed per road segment.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to a calculation of the estimated time of arrival until a predeterminable number of measured user speeds and the time of arrival from the average speed per road segment, as taught by Englerth. Doing so, in order to accurately account for speed difference because of driver behavior (With regard to this reasoning Englerth, see at least [0004]).

Delorme in view of Englerth do not teach determining one or more characteristics in accordance with one or more predetermined rules, wherein the one or more characteristics comprise at least a level of familiarity (LOF) of the first user with one or more segments of the current route. However, Wang602 teaches (b) determining one or more characteristics in accordance with one or more predetermined rules, wherein the one or more characteristics comprise at least a level of familiarity (LOF) of the first user with one or more segments of the current route; and ([see at least Pg. 10, Line 17-31, Pg. 10, Line 17-31 “The driver can view on a map display other drivers who are … the driver can look on the map display to view the locations for the pick-up and destination locations depending on the zip code given by the customer. When a driver opens the mobile application … Drivers can then choose which trip they would like to complete based on the route and price information provided on the map display.”, “… if the customer has several drivers on the favorite list, ... This feature may be very useful because the favorite drivers may have experience and knowledge of different geographic areas. The system will send the request to the driver who is most familiar with the road based on the trips stored in the database. If the favorite driver with most driving experience in the route of the customer is not available, the system will send the request to another favorite driver with second most experience and so on. If none of the favorite drivers is available, the system will look for a non-favorite driver with the best knowledge of the route …”). Both Englerth in view of Delorme and Wang602 are analogous art and teach estimated time of arrival in a transportation industry. However, Wang602 explicitly teaches driver may have experience and knowledge of different geographic areas and the driver who is most familiar with the road based on the trips.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to driver may have experience and knowledge of different geographic areas and the driver who is most familiar with the road based on the trips, as taught by Wang602. Doing so, for providing a platform wherein both drivers and customers may arrange for transportation services based on their preferences and involving on-demand transportation uses the concept of trying to find the closest driver as the priority to dispatch a trip. (With regard to this reasoning, see at least Wang602, Pg.1 line 14- 28).
43
Regarding to claim 23, Delorme in view of Englerth discloses all the limitations stated above in claim 22, Delorme in view of Englerth does not explicitly disclose wherein the one or more characteristics further comprise at least one of: a geometry of the one or more segments; whether the current route is a double-back of a route previously completed by the user within a predetermined time period; a type of vehicle driven by the first user; one or more bottlenecks along the one or more segments of the route;  an age range of the first user;  a gender of the first user;  road and weather conditions along the one or more segments;  one or more speed limits along the one or more route segments;  a time frame of the first user travelling along the one or more segments; or  a retrieved portion of the historic data associated with the first user. However, Wang602 teaches wherein the one or more characteristics further comprise at least one of: a geometry of the one or more segments; whether the current route is a double-back of a route previously completed by the user within a predetermined time period; a type of vehicle driven by the first user;  one or more bottlenecks along the one or more segments of the route; an age range of the first user; a gender of the first user;  road and weather conditions along the one or more segments; one or more speed limits along the one or more route segments; a time frame of the first user travelling along the one or more segments; or a retrieved portion of the historic data associated with the first user. ([see at least Pg. 19, Line 13-31 to Pg.20 line 1- 4 “The current system may also provide notifications to drivers that there are several service requests available for them to choose from. The driver may then see all available jobs, including pick up and destination location zip codes, tolls, traffic, etc. and choose the best service request from all available options. … whom (male or female), take tolls or no tolls, time limitations (take shortest route or cheapest route), driver’s language capabilities, driver’s experience, driver’s skills, driver’s familiarity with certain areas, etc. More specifically, there are several options that factor into providing the best service and best driver match for a customer. These options include but are not limited to: a driver’s language capabilities, driver’s gender, trip prices (market activities), numbers of customers for the trip, type of vehicle, make or model of the vehicle, amount of driving experience, and a driver’s home country …”). Both Delorme in view of Englerth and Wang602 are analogous art and teach estimated time of arrival in a transportation industry. However, Wang602 explicitly teaches to provide the best service and best driver match for a customer.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to provide the best service and best driver match for a customer, as taught by Wang602. Doing so, for providing a platform wherein both drivers and customers may arrange for transportation services based on their preferences and involving on-demand transportation uses the concept of trying to find the closest driver as the priority to dispatch a trip. (With regard to this reasoning, see at least Wang602, Pg.1 line 14- 28).

Regarding to claim 27, Delorme discloses all the limitations stated above in claim 22. Delorme does not disclose collecting and storing one or more speed limits corresponding to one or more segments of the current route; calculating an average speed difference between the average speed of the first user along the one or more route segments and the one or more speed limits along the one or more route segments, and modifying the ETA of the first user at the destination location based on the average speed difference. However, Englerth does teach the system according to claim 22, further comprising: collecting and storing one or more speed limits corresponding to one or more segments of the current route; (see at least [0022], “…different road categories (e.g. freeway, national highway, regional highway) with respectively identical speed class are respectively allocated separate, where appropriate different, average speeds. … a different (for instance lower) average speed will nevertheless be expected compared to the corresponding freeway.”); 
45calculating an average speed difference between the average speed of the first user along the one or more route segments and the one or more speed limits along the one or more route segments, and (See at least [0022], [0025], [0079] “…different road categories (e.g. freeway, national highway, regional highway) with respectively identical speed class are respectively allocated separate, where appropriate different, average speeds.”, “the calculation of the time of arrival can be performed even more accurately by making it possible that different average speeds to be expected can be specifically taken into consideration also as a function of such geographic or demographic regional features”, “The time of travel to the destination calculated by the navigation device by means of the average speeds  ...”); 
modifying the ETA of the first user at the destination location based on the average speed difference (see at least [0025] “… the calculation of the time of arrival can be performed even more accurately by making it possible that different average speeds to be expected can be specifically taken into consideration also as a function of such geographic or demographic regional features”). Both Delorme and Englerth are analogous art and teach estimated time of arrival in a transportation industry. However, Englerth teaches appropriate different, average speeds, a calculation of the time of arrival can be performed even more accurately by making it possible that different average speeds and the time of arrival.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to appropriate different, average speeds, a calculation of the time of arrival can be performed even more accurately by making it possible that different average speeds and the time of arrival, as taught by Englerth. Doing so, for determining the estimated time of travel and time of arrival are known from the state of the art. In electronic road maps known from the state of the art, inter alia a specific classification of the average speed and the type (relevance) of the road is typically stored for each road and for each road element, which is in turn relevant for calculating the time of arrival. (With regard to this reasoning Englerth, see at least [0002]).

Regarding to claim 28, Delorme discloses system, further comprising: monitoring a speed of a vehicle driven by the first user (See at least Col. 16: 23-29 and Col. 17: 20-21 “When tracking with a GPS receiver, Solus Pro highlights the next leg in your Directions list and beeps 60 seconds before your next turn or route change. Use the arrows in the output boxes to select from a variety of options that you can display in the Directions mode while tracking (average speed, battery voltage, bearing, course, distance to Finish, etc.).”, “… when tracking, displays your average speed …”). 
Delorme discloses all the limitations stated above in claim 22. Delorme does not disclose varying a frequency with which real-time time-location data generated by a first user computing device associated with the first user is received and stored in a database; wherein the frequency is varied, in accordance with a plurality of predetermined rules, based on a speed of a vehicle driven by the first user, and; wherein the real-time time-location data generated by the first user computing device is received less frequently if the speed of the vehicle driven by the first user exceeds a predetermined threshold. However, Englerth does teach varying a frequency with which real-time time-location data generated by a first user computing device associated with the first user is received and stored in a database  (See at least [0028] “the standard values for the average speeds remain valid for the calculation of the estimated time of arrival until a predeterminable number of measured user speeds has been collected by the navigation device for the respective attribute combination and class (e.g. road element class, temporal class, vehicle class etc.). This means that the actually measured user speeds are included into the relevant fields of the speed table and are thusly taken into consideration in the calculation of the time of arrival only if a reliable data basis in the form of a definable minimum number of measurements by the navigation device has been collected in the relevant fields of the speed table.”); 
wherein the frequency is varied, in accordance with a plurality of predetermined rules, based on a speed of a vehicle driven by the first user, and (See at least [0028] and [0079] “… provision is made for that standard values are stored in a speed table (for instance ex factory) for the average speeds included therein. Thereby, the standard values for the average speeds remain valid for the calculation of the estimated time of arrival until a predeterminable number of measured user speeds has been collected by the navigation device for the respective attribute combination and class (e.g. road element class, temporal class, vehicle class etc.). …”, “… the average speeds previously entered into the speed table in the present situation was,… the system calculates an adaptation of the used average speeds in the speed table after arrival at the destination, such that for the same route at a similar time of day an estimated time of travel will be prospectively calculated, …”);
 wherein the real-time time-location data generated by the first user computing device is received less frequently if the speed of the vehicle driven by the first user exceeds a predetermined threshold (See at least [0034], [0035], “an average value of the average speeds included in this temporal class is formed over the time intervals of the temporal class for which a certain determinable number of measured user speeds has not yet been exceeded, and said average is used in the relevant temporal class for determining the estimated time of arrival. Equally, preferably for the time intervals of a temporal class for which a certain number of measured user speeds has already been exceeded, the average speed stored for said time interval is individually taken into consideration and is taken as a basis in the concerned time intervals for determining the estimated time of arrival.”, “… the user speeds included in the individual time intervals of the temporal class until at least in individual time intervals of the temporal class a definable minimum number of measured user speeds has been exceeded, Subsequently, in the time intervals in which the definable minimum number of measured speeds is exceeded, said user speeds can be taken into consideration individually, …”). Both Delorme and Englerth are analogous art and teach estimated time of arrival in a transportation industry. However, Englerth explicitly teaches to measure user speeds are included into the relevant fields of the speed table, a predeterminable number of measured user speeds and a user speeds has not yet been exceeded.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to measure user speeds are included into the relevant fields of the speed table, a predeterminable number of measured user speeds and a user speeds has not yet been exceeded, as taught by Englerth. Doing so, for determining the estimated time of travel and time of arrival are known from the state of the art. In electronic road maps known from the state of the art, inter alia a specific classification of the average speed and the type (relevance) of the road is typically stored for each road and for each road element, which is in turn relevant for calculating the time of arrival. (With regard to this reasoning Englerth, see at least [0002]).

Regarding to claim 34, Delorme in view of Englerth discloses all the limitations stated above in claim 30, Delorme in view of Englerth does not explicitly disclose the system, further comprising: detecting a new current route of the first user based on a change in course from the current route; adjusting the ETA, the adjusting comprising. However, Wang602 teaches the system, further comprising: detecting a new current route of the first user based on a change in course from the current route (see at least Pg. 26, Line 8 -10 “Drivers can then choose which trip they would like to complete based on the route and price information provided on the map display.”); adjusting the ETA, the adjusting comprising (see at least Pg. 11, Line 6 -9 “The system then will then calculate the estimated arrival time needed for the driver to complete the service request to estimate whether the driver will be able to complete the request on time according to his/her preset time limitations.”).  Both Delorme in view of Englerth and Wang602 are analogous art and teach estimated time of arrival in a transportation industry. However, Wang602 explicitly teaches drivers can then choose which trip they would like to complete based on the route information provided on the map display and the system then will then calculate the estimated arrival time needed for the driver.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to drivers can then choose which trip they would like to complete based on the route information provided on the map display and the system then will then calculate the estimated arrival time needed for the driver, as taught by Wang602. Doing so, for providing a platform wherein both drivers and customers may arrange for transportation services based on their preferences and involving on-demand transportation uses the concept of trying to find the closest driver as the priority to dispatch a trip. (With regard to this reasoning, see at least Wang602, Pg.1 line 14- 28).

Delorme discloses all the limitations stated above in claim 30. Delorme does not disclose determining the difference in average speed between the average speed of the first user and the average speed of the one or more other users along the new current route; calculating a new predicted speed of the first user for one or more segments of the new current route, wherein the new predicted speed of the first user is computed at least by identifying the real-time time-location data of the first user and by determining and assigning weights to the one or more characteristics. However, Englerth does teach determining the difference in average speed between the average speed of the first user and the average speed of the one or more other users along the new current route (See at least [0028], [0030], [0079],  “ the standard values for the average speeds remain valid for the calculation of the estimated time of arrival until a predeterminable number of measured user speeds has been collected by the navigation device for the respective attribute combination and class (e.g. road element class, temporal class, vehicle class etc.) ...”, “… the new average speed is determined by means of forming a moving average of several speed values. Moving averages reduce variations included in a stream of data and thusly result in an (adjustable) smoothening of the determined speed values, likewise resulting in an enhanced stabilization and a more uniform adaptation of the average speeds included in the speed table to the measured user speeds.”, “The time of travel to the destination calculated by the navigation device by means of the average speeds previously entered into the speed table in the present situation was, however, only 20 minutes … The concrete forming of the new average speed thereby depends upon a large variety of factors, especially upon the data already collected beforehand and upon the respectively used calculation formula, also see the above exemplary formula.”); 
calculating a new predicted speed of the first user for one or more segments of the new current route, wherein the new predicted speed of the first user is computed at least by identifying the real-time time-location data of the first user and by determining and assigning weights to the one or more characteristics (See at least [0028], [0030], [0079],  “ the standard values for the average speeds remain valid for the calculation of the estimated time of arrival until a predeterminable number of measured user speeds has been collected by the navigation device for the respective attribute combination and class (e.g. road element class, temporal class, vehicle class etc.). This means that the actually measured user speeds are included into the relevant fields of the speed table and are thusly taken into consideration in the calculation of the time of arrival only ...”, “… the new average speed is determined by means of forming a moving average of several speed values. Moving averages reduce variations included in a stream of data and thusly result in an (adjustable) smoothening of the determined speed values, likewise resulting in an enhanced stabilization and a more uniform adaptation of the average speeds included in the speed table to the measured user speeds.”, “The time of travel to the destination calculated by the navigation device by means of the average speeds previously entered into the speed table in the present situation was, however, only 20 minutes … the system calculates an adaptation of the used average speeds in the speed table after arrival at the destination, such that for the same route at a similar time of day an estimated time of travel will be prospectively calculated … The concrete forming of the new average speed thereby depends upon a large variety of factors, especially upon the data already collected beforehand and upon the respectively used calculation formula, also see the above exemplary formula.”). Both Delorme and Englerth are analogous art and teach estimated time of arrival in a transportation industry. However, Englerth explicitly teaches an average speed previously entered into the speed table and a new average speed thereby depends upon a large variety of factors.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to an average speed previously entered into the speed table and a new average speed thereby depends upon a large variety of factors, as taught by Englerth. Doing so, for determining the estimated time of travel and time of arrival are known from the state of the art. In electronic road maps known from the state of the art, inter alia a specific classification of the average speed and the type (relevance) of the road is typically stored for each road and for each road element, which is in turn relevant for calculating the time of arrival. (With regard to this reasoning Englerth, see at least [0002]).

Regarding to claim 35, Delorme in view of Englerth discloses all the limitations stated above in claim 30, Delorme in view of Englerth does not explicitly disclose the additional data displayed comprises an indicator representative of the LOF of the first user. However, Wang602 teaches the additional data displayed comprises an indicator representative of the LOF of the first user. (See at least Pg. 26 line 5- 25 and Pg.10 line 20- 25 “… Drivers can then choose which trip they would like to complete based on the route and price information provided on the map display.”, “This feature may be very useful because the favorite drivers may have experience and knowledge of different geographic areas. The system will send the request to the driver who is most familiar with the road based on the trips stored in the database …”). Both Delorme in view of Englerth and Wang602 are analogous art and teach estimated time of arrival in a transportation industry. However, Wang602 explicitly teaches a driver can then choose based on the route and price information provided on the map display and the driver who is most familiar with the road based on the trips stored in the database.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to a driver can then choose based on the route and price information provided on the map display and the driver who is most familiar with the road based on the trips stored in the database, as taught by Wang602. Doing so, for providing a platform wherein both drivers and customers may arrange for transportation services based on their preferences and involving on-demand transportation uses the concept of trying to find the closest driver as the priority to dispatch a trip. (With regard to this reasoning, see at least Wang602, Pg.1 line 14- 28).

Regarding to claim 37, Delorme discloses all the limitations stated above in claim 30. Delorme does not disclose determining at least one change to the one or more segments of the current route, wherein the at least one change comprises; (a) a re-routing of at least one of the one or more segments of the current route; (b) a change to the ETA beyond at least one threshold criterion; or (c) a combination thereof; updating the ETA based on the at least one change; generating a notice based on a change to the ETA. However, Englerth does teach determining at least one change to the one or more segments of the current route, wherein the at least one change comprises (See at least [0008] “…  the user-specific driving behavior and constantly changing conditions, such as in-town travels or out-of-town travels, in determining the estimated time of travel and time of arrival in order to thusly enable the determination of the respective time of arrival of the individual user … especially type-of-day- and time-of-day-related variations as well as further road segment attributes in terms of the determined estimated average speeds are equally supposed to be taken into consideration.”); 
(a) a re-routing of at least one of the one or more segments of the current route (See at least [0073] “Subsequently in each route calculation, i.e. in a rerouting operation due to a road blocking or due to a TCM event, the accordingly calculated data are included into the calculation of the estimated time of arrival.”); 
 (b) a change to the ETA beyond at least one threshold criterion; or (c) a combination thereof (See at least [0077] “… the average speeds stored in the speed table and thusly of the prospectively calculated estimated times of travel to the actually measured user speeds will be described. According to this example, the calculated time of arrival is successively adapted to the driver's driving behavior. If the driver always drives at a high speed, the predicted time of travel for a corresponding route will in the course of time become gradually shorter than in the case of a driver who travels at a low speed.”);
 updating the ETA based on the at least one change (See at least [0002], [0075] “… for determining the estimated time of travel and time of arrival are known from the state of the art. In electronic road maps known from the state of the art, inter alia a specific classification of the average speed and the type (relevance) of the road is typically stored for each road and for each road element, which is in turn relevant for calculating the time of arrival.”, “Subsequent to the determination of the estimated time of arrival at said road element, it is consequently possible to use the average speed stored for this time of day.”); 
generating a notice based on a change to the ETA (See at least [0077] “…the prospectively calculated estimated times of travel to the actually measured user speeds will be described … the calculated time of arrival is successively adapted to the driver's driving behavior. If the driver always drives at a high speed, the predicted time of travel for a corresponding route will in the course of time become gradually shorter than in the case of a driver who travels at a low speed.”). Both Delorme and Englerth are analogous art and teach estimated time of arrival in a transportation industry. However, Englerth explicitly teaches time-of-day-related variations as well as further road segment, a rerouting operation due to a road blocking, calculate estimated times of travel to the actually measured user speeds and an average speed and the type (relevance) of the road.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to time-of-day-related variations as well as further road segment, a rerouting operation due to a road blocking, calculate estimated times of travel to the actually measured user speeds and an average speed and the type (relevance) of the road, as taught by Englerth. Doing so, for determining the estimated time of travel and time of arrival are known from the state of the art. In electronic road maps known from the state of the art, inter alia a specific classification of the average speed and the type (relevance) of the road is typically stored for each road and for each road element, which is in turn relevant for calculating the time of arrival. (With regard to this reasoning Englerth, see at least [0002]).

Claims 24 - 25, 31 – 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Delorme (US 6 321 158 B1), in the view of Englerth (US 2010/0217519 A1), in further view of Wang602 (62/325 602), in further view of Wang966 (US 2017/0220 966 A1), hereinafter referred to as Delorme, Englerth, Wang602 and Wang966 respectively. 

Regarding to claim 24, Delorme in view of Englerth discloses all the limitations stated above in claim 22, Delorme in view of Englerth does not explicitly disclose displaying, on a graphical user interface of the display screen of the second user computing device, an indicator representing the LOF of the first user with one or more segments of the current route; wherein identification of the current route as being the double-back of the route previously completed by the first user within a predetermined time period is assigned a coefficient, in accordance with the one or more predetermined rules, and factored into the LOF calculation. However, Wang602 teaches displaying, on a graphical user interface of the display screen of the second user computing device, an indicator representing the LOF of the first user with one or more segments of the current route ([see at least Pg. 26, Line 3-10, Pg. 10, Line 17-31 “The driver can view on a map display other drivers ... Once there is a transportation service request from a customer, the driver can look on the map display to view the locations for the pick-up and destination locations depending on the zip code given by the customer ...”, “... This feature may be very useful because the favorite drivers may have experience and knowledge of different geographic areas. The system will send the request to the driver who is most familiar with the road based on the trips stored in the database. If the favorite driver with most driving experience in the route of the customer is not available, …”);
 wherein identification of the current route as being the double-back of the route previously completed by the first user within a predetermined time period is assigned a coefficient, in accordance with the one or more predetermined rules, and factored into the LOF calculation ([see at Pg. 16, Line 1-21“…The system will determine if the transportation request could be completed by the driver with matching location preferences within his/her time preferences. If it is determined that the transportation request cannot be completed within the time preferences of that driver, then the system will automatically skip the driver and move to the next driver whose time preferences as set within their profile allow the driver to complete the transportation request. Exemplary embodiments of the present invention provide the system for the drivers to preset their time limitations which would allow them to only accept the trips that are within their interest time frame. Time limitations could be fixed or flexible. If driver chooses to set fixed time limitations, he/she would not receive the dispatch requests that go beyond their preset time preferences. For example, if driver presets that his/her shift ends at 6pm, they would not receive any dispatch requests past 5:45pm, unless the system determines that they complete the job before 6 pm. If driver chooses to set flexible time limitations, they would be notified of available jobs that could go beyond their preset time limits, which they can accept or reject at their discretion …”). Both Delorme in view of Englerth and Wang602 are analogous art and teach estimated time of arrival in a transportation industry. However, Wang602 explicitly teaches a driver can view on a map display and the driver who is most familiar with the road based on the trips and the effective filing date of the claimed invention to determined that the transportation request cannot be completed within the time preferences of that driver.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to a driver can view on a map display and the driver who is most familiar with the road based on the trips and the effective filing date of the claimed invention to determined that the transportation request cannot be completed within the time preferences of that driver, as taught by Wang602. Doing so, for providing a platform wherein both drivers and customers may arrange for transportation services based on their preferences and involving on-demand transportation uses the concept of trying to find the closest driver as the priority to dispatch a trip. (With regard to this reasoning, see at least Wang602, Pg.1 line 14- 28).
		
Delorme in view of Englerth discloses all the limitations stated above in claim 22, Delorme in view of Englerth does not explicitly disclose wherein the LOF of the first user with the one or more segments of the current route is calculated in terms of a percent, percent intervals, or tiers, and is determined, in accordance with one or more predetermined rules, from a combination of recency, frequency, and consecutiveness of the first user completing the one or more segments. However, Wang966 teaches wherein the LOF of the first user with the one or more segments of the current route is calculated in terms of a percent, percent intervals, or tiers, and is determined, in accordance with one or more predetermined rules, from a combination of recency, frequency, and consecutiveness of the first user completing the one or more segments ([see at least [0088], [0154], “A customer may adjust the preferences in multiple ways. First, he or she can choose whether a preference is a precondition for a service provider to be a potential best matching service provider. For instance, a preference such as language may be used …  In another example, a customer may preset in the settings to choose a best matching service provider among service providers who have at least certain percent route familiarity indication, such as 50 percent. …any service provider from 50-100 percent may be included.”, “…  the indicator is adjusted to display information relevant to the situation. The percentage may be displayed by itself as a percentage, or it may be divided into tiers, for example; tier E standing in for familiarity between 0-19 percent, tier D for 20-39 percent …it may be used by a customer in selecting a best matching service provider based on the experience he or she may have with the service request.”) Both Delorme in view of Englerth, in further view of Wang602 and Wang966 are analogous art and teach estimated time of arrival in a transportation industry. However, Wang966 explicitly teaches choose a best matching service provider among service providers who have at least certain percent route familiarity indication.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to choose a best matching service provider among service providers who have at least certain percent route familiarity indication, as taught by Wang966. Doing so, provide a marketplace whereby the price for the service may be negotiated between a service provider and a customer, so that both accept the cost of the service. Service provider is also the best match to perform the service for the customer. It is also not always the case that the fastest speed in finding a service provider means the best service. (With regard to this reasoning, see at least Wang966 see at least [0011], [0005]).

Regarding to claim 25 and 33, Delorme in view of Englerth discloses all the limitations stated above in claim, Delorme in view of Englerth does not explicitly disclose wherein the LOF is determined based on: a comparison of a set of historical global positioning system (GPS) location data of the first user with a set of GPS location data for the first route segment and the one or more additional route segments of the current route of the first user; identification of a recency, frequency, and consecutiveness of travel along each of the first route segment and the one or more additional route segments by the first user, wherein recency is defined as a degree of separation between travelling along one or more segments comprising the current route and a most recent instance of travelling along the one or more segments, wherein the frequency is defined as a number of times travelling along the one or more segments, and the consecutiveness is defined as a degree of separation between one or more instances of travelling along the one or more segments of the current route. However, Wang602 teaches wherein the LOF is determined based on: a comparison of a set of historical global positioning system (GPS) location data of the first user with a set of GPS location data for the first route segment and the one or more additional route segments of the current route of the first user ([see at least Pg. 8, Line 1-30“…The customer's current location or service performance location can be determined by the location determination. The location determination can determine the location of the computing device in different ways. In one example, the location determination can receive global positioning system (GPS) data from location based/geo-aware resources of the computing device. In addition, the location determination can also receive GPS data from other applications or programs that operate on the computing device …For example, the on-demand service system can cross-reference the location data (received from the on-demand service application) with the other sources or databases (e.g., third party servers and systems) that maintain location information to obtain granular/specific data about the particular identified location … the on-demand service system can identify particular stores, restaurants, apartment complexes, venues, street addresses, etc., that are proximate to and/or located at the identified location, and provide this information customer interface as location data to the on-demand service application …”); 
identification of a recency, frequency, and consecutiveness of travel along each of the first route segment and the one or more additional route segments by the first user, wherein recency is defined as a degree of separation between travelling along one or more segments comprising the current route and a most recent instance of travelling along the one or more segments, wherein the frequency is defined as a number of times travelling along the one or more segments, and the consecutiveness is defined as a degree of separation between one or more instances of travelling along the one or more segments of the current route ([see at least Pg. 31, Line 27–31 to Pg. 32, Line 1–6  and Pg.30, Line 3 – 30 “… the customer's home address, the customer's place of business, the customer's preferences, etc., and historical information, such as the frequency and recency of previous locations that the customer requested services at, to provide recent and/or recommended points of interest to the customer. When the customer selects one of the entries of a recommended point of interest as a current location and/or pickup location, the on-demand service application can provide the location data to the on-demand service system.”, “… Additional data which may be input into the database includes but is not limited to favorite trips where customers frequently travel to, favorite lists, locations, historical data, insurance policy expiration dates, inspection dates, and driver’s license expiration dates, etc. …”).  Both Delorme in view of Englerth and Wang602 are analogous art and teach estimated time of arrival in a transportation industry. However, Wang602 explicitly teaches the location determination can receive global positioning system (GPS) data from location based/geo-aware resources of the computing device and a frequency and recency of previous locations that a customer requested services at, to provide recent and/or recommended points of interest to the customer.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the location determination can receive global positioning system (GPS) data from location based/geo-aware resources of the computing device and a frequency and recency of previous locations that a customer requested services at, to provide recent and/or recommended points of interest to the customer, as taught by Wang602. Doing so, for providing a platform wherein both drivers and customers may arrange for transportation services based on their preferences and involving on-demand transportation uses the concept of trying to find the closest driver as the priority to dispatch a trip. (With regard to this reasoning, see at least Wang602, (Pg.1 line 14- 28).

Delorme in view of Englerth, in further view of Wang602 discloses all the limitations stated above in claim 22, Delorme in view of Englerth, in further view of Wang602 does not explicitly disclose a determination of a matching relationship between the set of historical GPS location data of the first user and a set of GPS location data for the first route segment and the one or more additional route segments of the current route of the first user, wherein the matching relationship is defined as a percentage of the set of GPS location data for the first route segment and the one or more additional route segments of the current route of the first user that matches directly or indirectly the set of historical GPS location data. However, Wang966 teaches a determination of a matching relationship between the set of historical GPS location data of the first user and a set of GPS location data for the first route segment and the one or more additional route segments of the current route of the first user, wherein the matching relationship is defined as a percentage of the set of GPS location data for the first route segment and the one or more additional route segments of the current route of the first user that matches directly or indirectly the set of historical GPS location data ([see at least [0218], [0088], [0154], [0390], “… two service providers have 100 percent familiarity with a route; the first service provider has provided service of this same route for a customer previously, from the same pickup location to the same drop off location. This is direct familiarity, and in addition to the 100 percent rating for matching, it may be indicated by number or by tier that this service provider has provided service using the same route. …The service provider's familiarity with the requested route would especially matter at times when any part of the requested route lies within the area known to have weak or no GPS signal, or when the service request takes place after dark making it harder to follow navigation directions.”, “First, he or she can choose whether a preference is a precondition for a service provider to be a potential best matching service provider. For instance, a preference such as language may be used …  In another example, a customer may preset in the settings to choose a best matching service provider among service providers who have at least certain percent route familiarity indication, such as 50 percent. Any service provider who does not meet this condition is precluded from being a possible service provider for a customer for that specific request, and any service provider from 50-100 percent may be included.”, “…  the indicator is adjusted to display information relevant to the situation. The percentage may be displayed by itself as a percentage, or it may be divided into tiers, for example; tier E standing in for familiarity between 0-19 percent, … a customer in selecting a best matching service provider based on the experience he or she may have with the service request.”, “… For example, favorite Service Provider A for transport service has a 70% matching route familiarity with the requested route and …”). Both Delorme in view of Englerth, in further view of Wang602 and Wang966 are analogous art and teach estimated time of arrival in a transportation industry. However, Wang966 explicitly teaches to choose a best matching service provider among service providers who have at least certain percent route familiarity indication.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to choose a best matching service provider among service providers who have at least certain percent route familiarity indication, as taught by Wang966. Doing so, provide a marketplace whereby users may create lists of favorite service providers or customers who they want to be matched up with again or lists of service providers or customers who they do not want to be matched up with again and provide a marketplace whereby the price for the service may be negotiated between a service provider and a customer, so that both accept the cost of the service. And there remains a need in the art for a method and system whereby marketplace information is displayed and exchanged between a customer and a service provider by means of various sets of indicators in an efficient, convenient, and easily understood way (With regard to this reasoning, see at least Wang966, see at least [0011]).

Regarding to claim 31, Delorme in view of Englerth and in further view of Wang602 discloses all the limitations stated above in claim 30, Delorme in view of Englerth and in further view of Wang602 does not explicitly wherein the predicted speed of the first user along the one or more additional route segments is further computed by determining: a LOF of each of one or more segments of the current route, wherein the LOF is calculated in terms of a percent, percent intervals, or tiers. However, Wang966 teaches wherein the predicted speed of the first user along the one or more additional route segments is further computed by determining: a LOF of each of one or more segments of the current route, wherein the LOF is calculated in terms of a percent, percent intervals, or tiers ([see at least [0088], [0154], “A customer … can choose whether a preference is a precondition for a service provider to be a potential best matching service provider … to choose a best matching service provider among service providers who have at least certain percent route familiarity indication, such as 50 percent. Any service provider who does not meet this condition is precluded from being a possible service provider for a customer for that specific request, and any service provider from 50-100 percent may be included.”, “…  the indicator is adjusted to display information relevant to the situation. The percentage may be displayed by itself as a percentage, or it may be divided into tiers, for example; tier E standing in for familiarity between 0-19 percent, … a customer in selecting a best matching service provider based on the experience he or she may have with the service request.”). Both Delorme in view of Englerth, in further view of Wang602 and Wang966 are analogous art and teach estimated time of arrival in a transportation industry. However, Wang966 explicitly teaches to choose a best matching service provider among service providers who have at least certain percent route familiarity indication and the percentage may be displayed by itself as a percentage, or it may be divided into tiers.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to choose a best matching service provider among service providers who have at least certain percent route familiarity indication and the percentage may be displayed by itself as a percentage, or it may be divided into tiers, as taught by Wang966. Doing so, provide a marketplace whereby users may create lists of favorite service providers or customers who they want to be matched up with again or lists of service providers or customers who they do not want to be matched up with again and provide a marketplace whereby the price for the service may be negotiated between a service provider and a customer, so that both accept the cost of the service. And there remains a need in the art for a method and system whereby marketplace information is displayed and exchanged between a customer and a service provider by means of various sets of indicators in an efficient, convenient, and easily understood way (With regard to this reasoning, see at least Wang966, see at least [0011]).

Delorme in view of Englerth discloses all the limitations stated above in claim 30, Delorme in view of Englerth does not explicitly disclose in accordance with one or more predetermined rules, as a combination of recency, frequency, and consecutiveness of the first user completing the one or more segments. However, Wang602 teaches in accordance with one or more predetermined rules, as a combination of recency, frequency, and consecutiveness of the first user completing the one or more segments (see at least Pg. 31, Line 27 – 31 to Pg. 32, Line 1 – 6 “… historical information, such as the frequency and recency of previous locations that the customer requested services at, to provide recent and/or recommended points of interest to the customer. When the customer selects one of the entries of a recommended point of interest as a current location and/or pickup location, the on-demand service application can provide the location data to the on-demand service system.”). Both Delorme in view of Englerth and Wang602 are analogous art and teach estimated time of arrival in a transportation industry. However, Wang602 explicitly teaches a customer's preferences, etc., and historical information, such as the frequency and recency of previous locations that the customer requested services at, to provide recent and/or recommended points of interest to the customer.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to a customer's preferences, etc., and historical information, such as the frequency and recency of previous locations that the customer requested services at, to provide recent and/or recommended points of interest to the customer, as taught by Wang602. Doing so, for providing a platform wherein both drivers and customers may arrange for transportation services based on their preferences and involving on-demand transportation uses the concept of trying to find the closest driver as the priority to dispatch a trip. (With regard to this reasoning, see at least Wang602, (Pg.1 line 14- 28).


Delorme discloses all the limitations stated above in claim 30, Delorme does not disclose a geometry of the one or more segments, wherein the geometry of the one or more segments of the current route is determined in terms of a total interval or a tier of degrees of a road curvature of the one or more segments, wherein the road curvature of the one or more segments is assigned a 47coefficient, in accordance with one or more predetermined rules, and factored into a calculation of the predicted speed; whether the current route is a double-back of a route previously completed by the first user within a predetermined time period, wherein identification of the current route as being the double- back of the route previously completed by the first user within the predetermined time period is assigned a coefficient, in accordance with the one or more predetermined rules, and factored into the calculation of the predicted speed; a type of vehicle driven by the first user, wherein the type of vehicle driven by the first user along the current route is assigned a coefficient factored into the calculation of the predicted speed, wherein the coefficient, in accordance with one or more predetermined rules, depends on a tier of size of the vehicle; one or more bottlenecks along the one or more segments of the route, wherein the one or more bottlenecks are assigned a coefficient based on a magnitude of lane merger along the one or more segments of the current route, wherein the coefficient is factored into calculation of the predicted speed; an age range of the first user, wherein an individual driving behavior of the first user with respect to the age range of the first user is factored into the calculation of the predicted speed of the first user based on an assigned age coefficient; a gender of the first user, wherein an individual driving behavior of the first user with respect to the gender of the first user is factored into the calculation of the predicted speed of the first user based on an assigned gender coefficient; one or more speed limits along the one or more route segments, wherein an individual driving behavior of the first user with respect to the one or more speed limits is factored into the calculation of the predicted speed of the first user based on an assigned speed limit coefficient; or a time frame during which the first user is travelling along the one or more segments, wherein an individual driving behavior of the first user with respect to the time frame is factored into the calculation of the predicted speed of the first user based on an assigned time frame coefficient. However, Englerth does teach a geometry of the one or more segments, wherein the geometry of the one or more segments of the current route is determined in terms of a total interval or a tier of degrees of a road curvature of the one or more segments, wherein the road curvature of the one or more segments is assigned a 47coefficient, in accordance with one or more predetermined rules, and factored into a calculation of the predicted speed; (See at least [0024], [0075], “…  provision is made for that the speed table is classified into geographic classes or demographic classes for at least one, preferably for each, road category, wherein one geographic class or demographic class is respectively allocated separate, where appropriate different, average speeds as a function of a geographic or demographic regional feature. …”, “…  in particular day-dependent, temporal classes are present in the speed table, for which a respectively different average speed can be available, it is hereby necessary to initially determine for each road element in an iterative fashion the time of day at which the concerned road element will presumably be reached on the basis of the currently predicted average speeds of the road elements to be passed, temporally speaking, prior to the concerned road element. …”); 
whether the current route is a double-back of a route previously completed by the first user within a predetermined time period, wherein identification of the current route as being the double- back of the route previously completed by the first user within the predetermined time period is assigned a coefficient, in accordance with the one or more predetermined rules, and factored into the calculation of the predicted speed (See at least [0075], “… average speed can be available, it is hereby necessary to initially determine for each road element in an iterative fashion the time of day at which the concerned road element will presumably be reached on the basis of the currently predicted average speeds of the road elements to be passed, temporally speaking, prior to the concerned road element.”);
 a type of vehicle driven by the first user, wherein the type of vehicle driven by the first user along the current route is assigned a coefficient factored into the calculation of the predicted speed, wherein the coefficient, in accordance with one or more predetermined rules, depends on a tier of size of the vehicle; (See at least [0024], [0026], “…  provision is made for that the speed table is classified into geographic classes or demographic classes for at least one, preferably for each, road category, wherein one geographic class or demographic class is respectively allocated separate, where appropriate different, average speeds as a function of a geographic or demographic regional feature. …”, “… the speed table … average speeds as a function of a vehicle type (for instance automobile, motorbike, truck, bicycle, pedestrian etc.). In this way, the average speeds to be expected that vary as a function of the selected means of transport and type of vehicle can be taken into consideration, in particular also in a specifically different manner for each road category. …”); 
one or more bottlenecks along the one or more segments of the route, wherein the one or more bottlenecks are assigned a coefficient based on a magnitude of lane merger along the one or more segments of the current route, wherein the coefficient is factored into calculation of the predicted speed; an age range of the first user, wherein an individual driving behavior of the first user with respect to the age range of the first user is factored into the calculation of the predicted speed of the first user based on an assigned age coefficient; a gender of the first user, wherein an individual driving behavior of the first user with respect to the gender of the first user is factored into the calculation of the predicted speed of the first user based on an assigned gender coefficient; (See at least [0027], [0075], “…  provision is made for that the speed table is classified into driver type classes for at least one, preferably for each road category, wherein one driver type class is respectively allocated separate, where appropriate different, average speeds as a function of a driver type (for instance age, gender, profession etc.). In this way, the average speeds to be expected that vary as a function of the driver type can be taken into consideration as well, in particular in a specifically different manner for each road category.”, “… in the speed table, for which a respectively different average speed can be available, it is hereby necessary to initially determine for each road element in an iterative fashion the time of day at which the concerned road element will presumably be reached on the basis of the currently predicted average speeds of the road …”); 
one or more speed limits along the one or more route segments, wherein an individual driving behavior of the first user with respect to the one or more speed limits is factored into the calculation of the predicted speed of the first user based on an assigned speed limit coefficient; or (See at least [0075], [0077], [0057], “… different average speed can be available, it is hereby necessary to initially determine for each road element in an iterative fashion the time of day at which the concerned road element will presumably be reached on the basis of the currently predicted average speeds of the road elements to be passed, temporally speaking, prior to the concerned road element.”, “… the calculated time of arrival is successively adapted to the driver's driving behavior. If the driver always drives at a high speed, the predicted time of travel for a corresponding route will in the course of time become gradually shorter than in the case of a driver who travels at a low speed.”, “… a central collection of determined speed profiles may for instance reveal that drivers from England travel at an average of 10 km/h slower than drivers from Germany. As a consequence, the provided standard profile for devices in England would be based on average speeds reduced by 10 km/h.”); 
a time frame during which the first user is travelling along the one or more segments, wherein an individual driving behavior of the first user with respect to the time frame is factored into the calculation of the predicted speed of the first user based on an assigned time frame coefficient. (See at least [0008], [0077], “… in determining the estimated time of travel and time of arrival in order to thusly enable the determination of the respective time of arrival of the individual user in a specific fashion with a gradually increasing degree of accuracy. Thereby, by means of the navigation method and the navigation device especially type-of-day- and time-of-day-related variations as well as further road segment attributes in terms of the determined estimated average speeds are equally supposed to be taken into consideration.”, “… the calculated time of arrival is successively adapted to the driver's driving behavior. If the driver always drives at a high speed, the predicted time of travel for a corresponding route will in the course of time become gradually shorter than in the case of a driver who travels at a low speed”). Both Delorme and Englerth are analogous art and teach estimated time of arrival in a transportation industry. However, Englerth explicitly teaches average speeds as a function of a geographic or demographic regional feature, initially determine for each road element in an iterative fashion the time of day, average speeds as a function of a vehicle type, average speeds as a function of a driver type, a calculated time of arrival is successively adapted to the driver's driving behavior.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to average speeds as a function of a geographic or demographic regional feature, initially determine for each road element in an iterative fashion the time of day, average speeds as a function of a vehicle type, average speeds as a function of a driver type, a calculated time of arrival is successively adapted to the driver's driving behavior, as taught by Englerth. Doing so, for determining the estimated time of travel and time of arrival are known from the state of the art. In electronic road maps known from the state of the art, inter alia a specific classification of the average speed and the type (relevance) of the road is typically stored for each road and for each road element, which is in turn relevant for calculating the time of arrival. (With regard to this reasoning Englerth, see at least [0002]).
Delorme discloses road and weather conditions along the one or more segments, wherein an individual driving behavior of the first user with respect to the road and weather conditions is factored into the calculation of the predicted speed of the first user based on an assigned conditions coefficient (See at least Col. 53: 4-16 “… The Global Speed Setting dialog box in FIG. 1I enables users to adjust the estimated or expected speed of travel on each the foregoing road types in response to user preferences or expectations with regard to a leisurely pace or need for haste, weather, traffic, construction or vehicle problems which the user might anticipate.”). 

Regarding to claim 32, Delorme in view of Englerth, in further view of Wang602 discloses all the limitations stated above in claim 30, Delorme in view of Englerth, in further view of Wang602 does not explicitly disclose the preferred route of the first user to the destination location comprises: (i) a first route selected by the first user and defined from the current geographic location of the first user to a pick-up location of a customer; a second route selected by the first user or the customer and defined from the pick-up location of the customer to a drop-off location of the customer. However, Wang966 teaches the preferred route of the first user to the destination location comprises: (i) a first route selected by the first user and defined from the current geographic location of the first user to a pick-up location of a customer ([see at least [0440], “... If the service provider accepts the request, the service provider is dispatched (Step 1005), and he or she goes to a pickup location (Step 1006). Once the service provider arrives at the pickup location, he or she confirms the arrival (Step 1007). The system then notifies the customer of service provider's arrival (Step 1008). If the service provider wishes, he or she may place an optional call to the customer to notify him or her of his or her arrival (Step 1009). The customer then gets into the vehicle and the service provider starts carrying out the service (Step 1010). …”); 
a second route selected by the first user or the customer and defined from the pick-up location of the customer to a drop-off location of the customer ([see at least [0157], “… a fifteenth set of indicators is provided based on the estimated travel time (ETT) from the customer's pickup location to the customer's drop off location indicated in a service request. This set of indicators connects location information regarding the customer's pickup location and the customer's drop off location in a service request. …”). Both Delorme in view of Englerth, in further view of Wang602 and Wang966 are analogous art and teach estimated time of arrival in a transportation industry. However, Wang966 explicitly teaches a service provider is dispatched (Step 1005), and he or she goes to a pickup location (Step 1006) and a system then notifies the customer of service provider's arrival and base on the estimated travel time (ETT) from the customer's pickup location to the customer's drop off location indicated in a service request.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to a service provider is dispatched (Step 1005), and he or she goes to a pickup location (Step 1006) and a system then notifies the customer of service provider's arrival and base on the estimated travel time (ETT) from the customer's pickup location to the customer's drop off location indicated in a service request, as taught by Wang966. Doing so, provide a marketplace whereby users may create lists of favorite service providers or customers who they want to be matched up with again or lists of service providers or customers who they do not want to be matched up with again and provide a marketplace. And there remains a need in the art for a method and system whereby marketplace information is displayed and exchanged between a customer and a service provider by means of various sets of indicators in an efficient, convenient, and easily understood way (With regard to this reasoning, see at least Wang966, see at least [0011]).

Regarding to claim 36, Delorme in view of Englerth, in further view of Wang602 discloses all the limitations stated above in claim 30, Delorme in view of Englerth, in further view of Wang602 does not explicitly disclose identifying one or more alternative routes from the current geographic location of the first user to the destination location; calculating (i) a travel time estimate for each of the one or more alternative routes, (ii) a travel distance for each of the one or more alternative routes, and, (iii) a travel cost for each of the one or more alternative routes; establishing a preferred route by selecting one of the one or more alternative routes based on the travel time, the travel distance and the travel time estimate. However, Wang966 teaches identifying one or more alternative routes from the current geographic location of the first user to the destination location (See at least [0102], “… The destination will have to be revealed to the service provider, as he or she will have travel to the drop off location eventually; however, it will be hidden until the service provider has accepted the request. For instance, in this situation, the system would hide the exact drop off location that a customer may have indicated, …”);
 calculating (i) a travel time estimate for each of the one or more alternative routes, (ii) a travel distance for each of the one or more alternative routes, and, (iii) a travel cost for each of the one or more alternative routes (See at least [0094], [0196], [0238], “… calculated by determining the estimated travel time, or how long a service provider needs to complete that request, including the total estimated travel time from the service provider's initial location to the pickup location, from the pickup location to the drop off location and from the drop off location to the service provider's preset return location, if there is one. …”, “A service provider who is not willing to accept any service requests with an estimated travel distance that is longer or shorter than a certain travel distance. …”, “… A price that may go up or down depending at least on traffic conditions and routes is referred to as the “estimated price …”);
 establishing a preferred route by selecting one of the one or more alternative routes based on the travel time, the travel distance and the travel time estimate (See at least [0094], [0196], “… When the system receives a request from a customer, it will only dispatch a service provider whose settings match the service request, which is calculated by determining the estimated travel time, or how long a service provider needs to complete that request, including the total estimated travel time from the service provider's initial location to the pickup location, from the pickup location to the drop off location and from the drop off location to the service provider's preset return location, if there is one. …”, “A service provider who is not willing to accept any service requests with an estimated travel distance that is longer or shorter than a certain travel distance he or she is willing to travel may not receive any service requests that do not meet his or her estimated travel time limitations. …”). Both Delorme in view of Englerth, in further view of Wang602 and Wang966 are analogous art and teach estimated time of arrival in a transportation industry. However, Wang966 explicitly teaches be revealed to the service provider, as he or she will have travel to the drop off location eventually, to the estimated travel time, or how long a service provider needs to complete that request, an estimated travel distance and a price that may go up or down depending at least on traffic conditions and routes is referred to as the “estimated price” and the estimated travel time, or how long a service provider needs to complete that request, an estimated travel distance that is longer or shorter than a certain travel distance.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the destination will have to be revealed to the service provider, as he or she will have travel to the drop off location eventually, to the estimated travel time, or how long a service provider needs to complete that request, an estimated travel distance and a price that may go up or down depending at least on traffic conditions and routes is referred to as the “estimated price” and the estimated travel time, or how long a service provider needs to complete that request, an estimated travel distance that is longer or shorter than a certain travel distance, as taught by Wang966. Doing so, provide a marketplace whereby users may create lists of favorite service providers or customers who they want to be matched up with again or lists of service providers or customers who they do not want to be matched up with again and provide a marketplace whereby the price for the service may be negotiated between a service provider and a customer, so that both accept the cost of the service. And there remains a need in the art for a method and system whereby marketplace information is displayed and exchanged between a customer and a service provider by means of various sets of indicators in an efficient, convenient, and easily understood way (With regard to this reasoning, see at least Wang966, see at least [0011]).

Claims 26 and 29, are rejected under 35 U.S.C. 103 as being unpatentable over Delorme (US 6 321 158 B1), in the view of Englerth (US 2010/0217519 A1), in further view of Wang602 (62/325 602), in further view of Tuukkanen (US 9 360 333 B2), hereinafter referred to as Delorme, Englerth, Wang602 and Tuukkanen respectively.

 Regarding to claim 26, Delorme in view of Englerth discloses all the limitations stated above in claim 22, Delorme in view of Englerth does not explicitly disclose further comprising: establishing one or more route segments of the current route of the first user to the destination location. However, Wang602 teaches further comprising: establishing one or more route segments of the current route of the first user to the destination location ([see at least Pg. 19, Line 13-31 to Pg.20 line 1- 4 “Pg. 10, Line 17-31, Pg. 10, Line 17-31 “The driver can view on a map display other drivers who are currently active and customers who are requesting transportation services. Once there is a transportation service request from a customer, the driver can look on the map display to view the locations for the pick-up and destination locations depending on the zip code given by the customer. When a driver opens the mobile application, all the requests will show on the map display with the price suggested by the customer for the trip. Drivers can then choose which trip they would like to complete based on the route and price information provided on the map display.”). Both Delorme in view of Englerth and Wang602 are analogous art and teach estimated time of arrival in a transportation industry. However, Wang602 explicitly teaches drivers can then choose which trip they would like to complete based on the route to destination.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to drivers can then choose which trip they would like to complete based on the route to destination, as taught by Wang602. Doing so, for providing a platform wherein both drivers and customers may arrange for transportation services based on their preferences and involving on-demand transportation uses the concept of trying to find the closest driver as the priority to dispatch a trip. (With regard to this reasoning, see at least Wang602, (Pg.1 line 14- 28).

Delorme discloses all the limitations stated above in claim 22, Delorme does not disclose calculating, based on first user historical data stored in a database, an estimated average speed of the first user along one or more previous route segments that overlap the one or more route segments of the current route. However, Englerth discloses calculating, based on first user historical data stored in a database, an estimated average speed of the first user along one or more previous route segments that overlap the one or more route segments of the current route ([see at least [0003] “… navigation devices usually calculate the time of arrival from the average speed per road segment calculated and provided by the map maker. The average values thereby relied upon are determined by a driver or, in the best-case scenario, by several but only few drivers who are referred to as field collectors. Naturally, said drivers are job-related frequent drivers and thus exhibit a driving behavior that differs from that of for instance normal users or infrequent drivers … Moreover, a difference is for instance likewise discernible between individual regions, such as in areas of high population density and in rural areas, which aspect cannot be represented by the conventional method”); 
determining an adjustment to the average speed of the first user along the current route based on the estimated average speed; and ([see at least [0008] “…, in determining the estimated time of travel and time of arrival in order to thusly enable the determination of the respective time of arrival of the individual user in a specific fashion with a gradually increasing degree of accuracy. Thereby, by means of the navigation method and the navigation device especially type-of-day- and time-of-day-related variations as well as further road segment attributes in terms of the determined estimated average speeds are equally supposed to be taken into consideration.”). Both Delorme and Englerth are analogous art and teach estimated time of arrival in a transportation industry. However, Englerth explicitly teaches the determination of the respective time of arrival of the individual user.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the determination of the respective time of arrival of the individual user, as taught by Englerth. Doing so, for determining the estimated time of travel and time of arrival are known from the state of the art. In electronic road maps known from the state of the art, inter alia a specific classification of the average speed and the type (relevance) of the road is typically stored for each road and for each road element, which is in turn relevant for calculating the time of arrival. (With regard to this reasoning Englerth, see at least [0002]).

Delorme in view of Englerth, in further view of Wang602 disclose all the limitations stated above in claim 22. Delorme in view of Englerth, in further view of Wang602 does not discloses modifying the ETA of the first user at the destination location based on the adjustment, wherein the destination location is a pick-up location. However, Tuukkanen teaches modifying the ETA of the first user at the destination location based on the adjustment, wherein the destination location is a pick-up location (see at least Col. 10: 3-21 “…  the changes in the estimated time of arrival with the users of other devices via at least one last device in the route. The last device in the route may be the device a user uses to communicate with other users, for example, if a user has to walk the last mile to reach a destination, the user may use his mobile device to communicate with the person he is planning to meet. On the other hand, if a user is driving to a destination to pick-up someone, then the communication is done by the car.”). Both Delorme in view of Englerth, in further view of Wang602 and Tuukkanen are analogous art and teach estimated time of arrival in a transportation industry. However, Tuukkanen explicitly teaches estimated time of arrival with the users. 
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to a user is driving to estimated time of arrival with the users, as taught by Tuukkanen. Doing so, real-time data from multiple devices and services must be taken into consideration to accomplish an accurate prediction of the estimated time of arrival and a need for an approach for calculating a final estimated time of arrival to at least one destination location based, at least in part, on multiple estimated time of arrival provided by one or more devices and/or services for one or more routing segments (With regard to this reasoning, see at least Tuukkanen, see at least Col.1 line 21-33).

Regarding to claim 29, Delorme in view of Englerth, in further view of Wang602 disclose all the limitations stated above in claim 22. Delorme in view of Englerth, in further view of Wang602 does not discloses wherein the current route of the first user to the destination location comprises: a first route defined from the current geographic location of the first user to a pick-up location of a customer; or(ii) a second route defined from the pick-up location of the customer to a drop-off location of the customer. However, Tuukkanen teaches a first route defined from the current geographic location of the first user to a pick-up location of a customer; or(ii) a second route defined from the pick-up location of the customer to a drop-off location of the customer (See at least Col. 10: 3-21 “… the changes in the estimated time of arrival with the users of other devices via at least one last device in the route. The last device in the route may be the device a user uses to communicate with other users, for example, if a user has to walk the last mile to reach a destination, the user may use his mobile device to communicate with the person he is planning to meet. On the other hand, if a user is driving to a destination to pick-up someone, then the communication is done by the car.”). Both Delorme in view of Englerth, in further view of Wang602 and Tuukkanen are analogous art and teach estimated time of arrival in a transportation industry. However, Tuukkanen explicitly teaches a destination to pick-up someone, then the communication is done by the car.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to a user is driving to a destination to pick-up someone, then the communication is done by the car, as taught by Tuukkanen. Doing so, real-time data from multiple devices and services must be taken into consideration to accomplish an accurate prediction of the estimated time of arrival and a need for an approach for calculating a final estimated time of arrival to at least one destination location based, at least in part, on multiple estimated time of arrival provided by one or more devices and/or services for one or more routing segments (With regard to this reasoning, see at least Tuukkanen, see at least Col.1 line 21-33).

Delorme in view of Englerth disclose all the limitations stated above in claim 22. Delorme in view of Englerth does not discloses wherein the additional data displayed comprises an indicator representative of the LOF of the first user. However, Wang602 teaches wherein the additional data displayed comprises an indicator representative of the LOF of the first user (See at least Pg.4 line 19-23, Pg.10 line 21-25“…a different driver may be a better match for a particular customer depending on the customer’s known preferences. For example, a customer may want a trip request to include a certain type of vehicle, a certain amount of driving experience coupled with a certain amount of familiarity with the locations indicated in the trip request. …”, “This feature may be very useful because the favorite drivers may have experience and knowledge of different geographic areas. The system will send the request to the driver who is most familiar with the road based on the trips stored in the database. If the favorite driver with most driving experience in the route of the customer …”). Both Delorme in view of Englerth and Wang602 are analogous art and teach estimated time of arrival in a transportation industry. However, Wang602 explicitly teaches to the driver who is most familiar with the road based on the trips stored in the database.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the driver who is most familiar with the road based on the trips stored in the database, as taught by Wang602. Doing so, for providing a platform wherein both drivers and customers may arrange for transportation services based on their preferences and involving on-demand transportation uses the concept of trying to find the closest driver as the priority to dispatch a trip. (With regard to this reasoning, see at least Wang602, (Pg.1 line 14- 28).


Claims 38 and 40- 41 are rejected under 35 U.S.C. 103 as being unpatentable over Delorme (US 6 321 158 B1), in the view of Wang966 (US 2017/0220 966 A1), hereinafter referred to as Delorme and Wang966 respectively.

 Regarding to claim 38, Delorme discloses a computer-implemented system for determining and providing an estimated time for arrival (ETA), the method comprising: establishing, by a server, a current route of a first user to a destination location, the current route being based on a set of possible routes between a current geographic location of the first user and the destination location  (see at least Col. 13: 1-32 and Col. 52: 20-67 “… provide data on current position, altitude based on radio signals from a set of satellites. The GPS receivers further provide very exact date/time information and compute information including the direction and rate of travel, time and distance to and from start or finish or intermediate waypoints along a planned travel route or course … As detailed hereafter, the addition of GPS provides enhanced capabilities including exact location "marks", GPS logs or "breadcrumbs", real-time information on the current position, speed, elevation, time and distance to destination, …”, “FIG. 4, new or recycled routing computations follow input, recall or alteration of a particular waypoint list including a selection of routable nodes which are arranged in an ordinal array according to the user's intended itinerary or order of travel. Provided with input of at least two waypoints, including one point of departure and one destination, step 433 enables the user to select and execute various routing computation options. The system facilitates the following alternative route computations: (1) Quickest, i.e., the route … (2) Shortest, i.e., the route … (3) Preferred, i.e., the user can select various road conditions or types to favor or avoid …”); 
receiving, by the server, real-time time-location data from a first computing device associated with the first user, wherein the real-time time-location data is periodically transmitted by at least one mobile data terminal in communication with the server through a wireless network (See at least Col. 13: 1-32 ,  Col. 1: 56-63 and Col. 35: 64-67 to Col. 36: 1-11 “… provide data on current position, altitude based on radio signals from a set of satellites. The GPS receivers further provide very exact date/time information and compute information including the direction and rate of travel, time and distance to and from start … As detailed hereafter, the addition of GPS provides enhanced capabilities including exact location "marks", GPS logs or "breadcrumbs", real-time information on the current position, speed, elevation, time and distance to destination, as well as user-friendly automated adjustments of display variables on the PDA or handheld --including variables such as map scale, level of detail, additional information about points ahead along the expected direction or route of travel …”, “the GPS satellite system is used with a GPS receiver for displaying waypoint data and limited routing data of the IRMIS user on the computer display for correlation of location with surface features … "real time position updates" in the IRMIS computer display or may be recorded by the GPS receiver in the field for subsequent downloading to IRMIS software and IRMIS computer display”, “suppose the user first computes the quickest way by automobile from Boston to New York City …  the user can opt to readjust software routing parameters, as disclosed hereafter. Then, the user can recompute and output the shortest route in total miles or kilometers ...”).

Delorme does not explicitly disclose determining, by the server, based on the real-time time-location data, an ETA of the first user at the destination location, wherein the ETA determination is individualized for the first user based at least on a level of familiarity (LOF) of the first user with the current route, the current route comprising one or more segments; displaying, on a display screen, an interactive electronic interface including a portion of data relating to the LOF of the first user with the current route, wherein the LOF is represented as at least one of: (a) a direct LOF or (b) an indirect LOF; displaying, on the interface, a roadmap of the current route and one or more depictions of one or more alternative routes from the current geographic location of the first user to the destination location, wherein the one or more depictions of the one or more alternative routes are displayed with respective data identifying a disparity between the current route and the one or more alternative routes, and a corresponding LOF for at least a respective portion of each route. However, Wang966 teaches determining, by the server, based on the real-time time-location data, an ETA of the first user at the destination location, wherein the ETA determination is individualized for the first user based at least on a level of familiarity (LOF) of the first user with the current route, the current route comprising one or more segments (See art least [0082], [0084], [0157], [0218], “the service provider's estimated time of arrival to the pickup location or any combination thereof.”, “… Depending on the type of service, a customer will be given a display that shows which service providers are near him or her and those service providers' estimated times of arrival, along with historical data that shows each service provider's familiarity with the route a customer has indicated in the service request. …”, “… This set of indicators is based on the estimated time it will take to get from the pickup location to the drop off location, …”, “… a customer can prioritize service providers who are most familiar with the route between the requested pickup and drop off locations, where familiarity of each such service provider can be shown as a percentage. A service provider's familiarity is contextualized in two ways, by “direct” or “indirect” familiarity, and each type is distinct. Direct familiarity is a calculation of how familiar the service provider is with a certain route, as in the route from the pickup location to the drop off location—all done in one trip. Indirect familiarity, in contrast, is a calculation of how familiar a service provider is with the route between the pickup and drop off location, but this familiarity may be through piecemeal experience with the route. For example, …”); 

displaying, on a display screen, an interactive electronic interface including a portion of data relating to the LOF of the first user with the current route, wherein the LOF is represented as at least one of: (a) a direct LOF or (b) an indirect LOF ([see at least [0082], [0084], [0157], [0218], “the service provider's estimated time of arrival to the pickup location or any combination thereof.”, “… Depending on the type of service, a customer will be given a display that shows which service providers are near him or her and those service providers' estimated times of arrival, along with historical data that shows each service provider's familiarity with the route a customer has indicated in the service request. …”, “… This set of indicators is based on the estimated time it will take to get from the pickup location to the drop off location, …”, “… a customer can prioritize service providers who are most familiar with the route between the requested pickup and drop off locations, where familiarity of each such service provider can be shown as a percentage. A service provider's familiarity is contextualized in two ways, by “direct” or “indirect” familiarity, and each type is distinct. Direct familiarity is a calculation of how familiar the service ... Indirect familiarity, …”); 

displaying, on the interface, a roadmap of the current route and one or more depictions of one or more alternative routes from the current geographic location of the first user to the destination location, wherein the one or more depictions of the one or more alternative routes are displayed with respective data identifying a disparity between the current route and the one or more alternative routes, and a corresponding LOF for at least a respective portion of each route ([see at least ) [0063], [0070], [0377], [0082], [0084], “… a user on a mobile device may be provided with the information relevant to their service request, such as the electronic map display, indicators which display travel times, routes, pricing information, profile and setting information, etc. …”, “... the map can be displayed on a mobile device's touch screen, which would allow a user to specify the current location, pickup location, drop off location or return location by interacting with the electronic map display interface, enabled by touch screen sensors. …”, “… A service provider has an option to preset one or more or any combination of such search parameters resulting in one or more or any combination of geographic zones surrounding his or her current location and displayed on his or her electronic map display …”, “… a service provider's skills, a service provider's familiarity with certain areas, the service provider's estimated time of arrival to the pickup location or any combination thereof. …”, “… a customer will be given a display that shows which service providers are near him or her and those service providers' estimated times of arrival, along with historical data that shows each service provider's familiarity with the route a customer has indicated in the service request …”). Both Delorme and Wang966 are analogous art and teach estimated time of arrival in a transportation industry. However, Wang966 explicitly teaches a display that shows which service providers are near him or her and those service providers' estimated times of arrival, along with historical data that shows each service provider's familiarity with the route, each service provider's familiarity with the route a customer has indicated in the service request and a service provider's familiarity is contextualized in two ways, by “direct” or “indirect” familiarity, and each type is distinct and a map can be displayed on a mobile device's touch screen, which would allow a user to specify the current location, pickup location, drop off location or return location and a display that shows which service providers are near him or her and those service providers' estimated times of arrival, along with historical data that shows each service provider's familiarity with the route.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to a display that shows which service providers are near him or her and those service providers' estimated times of arrival, along with historical data that shows each service provider's familiarity with the route, each service provider's familiarity with the route a customer has indicated in the service request and a service provider's familiarity is contextualized in two ways, by “direct” or “indirect” familiarity, and each type is distinct and a map can be displayed on a mobile device's touch screen, which would allow a user to specify the current location, pickup location, drop off location or return location and a display that shows which service providers are near him or her and those service providers' estimated times of arrival, along with historical data that shows each service provider's familiarity with the route, as taught by Wang966. Doing so, provide a marketplace whereby users may create lists of favorite service providers or customers who they want to be matched up with again or lists of service providers or customers who they do not want to be matched up with again and provide a marketplace whereby the price for the service may be negotiated between a service provider and a customer, so that both accept the cost of the service. And there remains a need in the art for a method and system whereby marketplace information is displayed and exchanged between a customer and a service provider by means of various sets of indicators in an efficient, convenient, and easily understood way (With regard to this reasoning, see at least Wang966, see at least [0011]).

Regarding to claim 40, Delorme discloses all the limitations stated above in claim 38, Delorme does not explicitly disclose displaying, on a display screen of the first computing device or a second computing device associated with a second user, the current route of the first user to the destination location, the current route comprising; a first route selected by the first user and defined from the current geographic location of the first user to a pick-up location of a customer; a second route selected by the first user or the customer and defined from the pick-up location of the customer to a drop-off location of the customer; displaying, on the display screen of the second computing device associated with the second user, the interactive electronic interface including the portion of data relating to the LOF of the first user with at least one of: the first route, the second route, or a combination thereof and displaying, on at least one of the first computing device or the second computing device, the ETA of the first user at the destination location, wherein the ETA comprises data for the first route, the second route, or a combination thereof. However, Wang966 teaches displaying, on a display screen of the first computing device or a second computing device associated with a second user, the current route of the first user to the destination location, the current route comprising ([see at least [0071], [0084], [0157], “The touch screen display may also be implemented to communicate other information to a customer or a service provider, such as notifications or feedback.”, “… Depending on the type of service, a customer will be given a display that shows which service providers are near him or her and those service providers' estimated times of arrival, along with historical data that shows each service provider's familiarity with the route a customer has indicated in the service request. …”, “… a fifteenth set of indicators is provided based on the estimated travel time (ETT) from the customer's pickup location to the customer's drop off location indicated in a service request. …”); 
a first route selected by the first user and defined from the current geographic location of the first user to a pick-up location of a customer ([see at least [0440], “… the service request goes to another available service provider (Step 1004) wherein the process cycles back to the service provider receiving the service request (Step 1002) until a service provider accepts the service request. If the service provider accepts the request, the service provider is dispatched (Step 1005), and he or she goes to a pickup location (Step 1006). Once the service provider arrives at the pickup location, he or she confirms the arrival (Step 1007). The system then notifies the customer of service provider's arrival (Step 1008). If the service provider wishes, he or she may place an optional call to the customer to notify him or her of his or her arrival (Step 1009). The customer then gets into the vehicle and the service provider starts carrying out the service (Step 1010). …”);
 a second route selected by the first user or the customer and defined from the pick-up location of the customer to a drop-off location of the customer; displaying, on the display screen of the second computing device associated with the second user, the interactive electronic interface including the portion of data relating to the LOF of the first user with at least one of: the first route, the second route, or a combination thereof ([see at least [0157], [0071], [0084], “… a fifteenth set of indicators is provided based on the estimated travel time (ETT) from the customer's pickup location to the customer's drop off location indicated in a service request. This set of indicators connects location information regarding the customer's pickup location and the customer's drop off location in a service request. …”, “The touch screen display may also be implemented to communicate other information to a customer or a service provider, such as notifications or feedback.”, “… Depending on the type of service, a customer will be given a display that shows which service providers are near him or her and those service providers' estimated times of arrival, along with historical data that shows each service provider's familiarity with the route a customer has indicated in the service request. …”); 
displaying, on at least one of the first computing device or the second computing device, the ETA of the first user at the destination location, wherein the ETA comprises data for the first route, the second route, or a combination thereof ([see at least [0082], [0084], [0157], “the service provider's estimated time of arrival to the pickup location or any combination thereof.”, “… Depending on the type of service, a customer will be given a display that shows which service providers are near him or her and those service providers' estimated times of arrival, along with historical data that shows each service provider's familiarity with the route a customer has indicated in the service request. …”, “… This set of indicators is based on the estimated time it will take to get from the pickup location to the drop off location, …”). Both Delorme and Wang966 are analogous art and teach estimated time of arrival in a transportation industry. However, Wang966 explicitly teaches a display that shows which service providers are near him or her and those service providers' estimated times of arrival and the customer's pickup location to the customer's drop off location indicated in a service request, a service provider is dispatched (Step 1005), and he or she goes to a pickup location and a system then notifies the customer of service provider's arrival, the estimated travel time (ETT) from the customer's pickup location to the customer's drop off location indicated in a service request and show each service provider's familiarity with the route a customer has indicated in the service request.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to a display that shows which service providers are near him or her and those service providers' estimated times of arrival and the customer's pickup location to the customer's drop off location indicated in a service request, a service provider is dispatched (Step 1005), and he or she goes to a pickup location and a system then notifies the customer of service provider's arrival, the estimated travel time (ETT) from the customer's pickup location to the customer's drop off location indicated in a service request and show each service provider's familiarity with the route a customer has indicated in the service request, as taught by Wang966. Doing so, provide a marketplace whereby users may create lists of favorite service providers or customers who they want to be matched up with again or lists of service providers or customers who they do not want to be matched up with again and provide a marketplace whereby the price for the service may be negotiated between a service provider and a customer, so that both accept the cost of the service. And there remains a need in the art for a method and system whereby marketplace information is displayed and exchanged between a customer and a service provider by means of various sets of indicators in an efficient, convenient, and easily understood way (With regard to this reasoning, see at least Wang966, see at least [0011]).

Regarding to claim 41, Delorme discloses all the limitations stated above in claim 38, Delorme does not explicitly wherein the first user is a driver and the second user is the customer at the pick-up location, or a passenger riding in the same vehicle as the first user. However, Wang966 teaches wherein the first user is a driver and the second user is the customer at the pick-up location, or a passenger riding in the same vehicle as the first user ([see at [0440], “… the service provider is dispatched (Step 1005), and he or she goes to a pickup location (Step 1006). Once the service provider arrives at the pickup location, he or she confirms the arrival (Step 1007). The system then notifies the customer of service provider's arrival (Step 1008). If the service provider wishes, he or she may place an optional call to the customer to notify him or her of his or her arrival (Step 1009). The customer then gets into the vehicle and the service provider starts carrying out the service (Step 1010). …”). Both Delorme and Wang966 are analogous art and teach estimated time of arrival in a transportation industry. However, Wang966 explicitly teaches the service provider is dispatched (Step 1005), and he or she goes to a pickup location and a customer then gets into the vehicle and the service provider starts carrying out the service.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the service provider is dispatched (Step 1005), and he or she goes to a pickup location and a customer then gets into the vehicle and the service provider starts carrying out the service, as taught by Wang966. Doing so, provide a marketplace whereby users may create lists of favorite service providers or customers who they want to be matched up with again or lists of service providers or customers who they do not want to be matched up with again and provide a marketplace whereby the price for the service may be negotiated between a service provider and a customer, so that both accept the cost of the service. And there remains a need in the art for a method and system whereby marketplace information is displayed and exchanged between a customer and a service provider by means of various sets of indicators in an efficient, convenient, and easily understood way (With regard to this reasoning, see at least Wang966, see at least [0011]).

Claims 39, is rejected under 35 U.S.C. 103 as being unpatentable over Delorme (US 6 321 158 B1), in view of Wang966 (US 2017/0220 966 A1), in further view of Wang602 (62/325 602) hereinafter referred to as Delorme, Wang966 and Wang602 respectively.

Regarding to claim 39, Delorme and in view of Wang966 discloses all the limitations stated above in claim 38. Delorme and in view of Wang966 does not explicitly disclose the portion of data relating to the LOF of the first user comprises an indicator representative of the LOF of the first user with the current route. However, Wang602 teaches the portion of data relating to the LOF of the first user comprises an indicator representative of the LOF of the first user with the current route (See at least Pg.4 line 19-23, Pg.10 line 21-25“…a different driver may be a better match for a particular customer depending on the customer’s known preferences. For example, a customer may want a trip request to include a certain type of vehicle, a certain amount of driving experience coupled with a certain amount of familiarity with the locations indicated in the trip request. …”, “This feature may be very useful because the favorite drivers may have experience and knowledge of different geographic areas. The system will send the request to the driver who is most familiar with the road based on the trips stored in the database. If the favorite driver with most driving experience in the route of the customer …”). Both Delorme and in view of Wang966 and Wang602 are analogous art and teach estimated time of arrival in a transportation industry. However, Wang602 explicitly teaches a driver who is most familiar with the road based on the trips.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to a driver who is most familiar with the road based on the trips, as taught by Wang602. Doing so, for providing a platform wherein both drivers and customers may arrange for transportation services based on their preferences and involving on-demand transportation uses the concept of trying to find the closest driver as the priority to dispatch a trip. (With regard to this reasoning, see at least Wang602, (Pg.1 line 14- 28).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Chao whose telephone number is (571- 272- 3318). The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated
Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571-272-1516). The fax phone number for the organization where this application or proceeding is assigned is (571-273-8300).
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /C.C./Examiner, Art Unit 3668          

/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668